EXHIBIT 10.2

 

SALE AND SERVICING AGREEMENT

 

by and between

 

CAPITAL ONE AUTO FINANCE TRUST 2004-A,

 

as Issuer

 

CAPITAL ONE AUTO RECEIVABLES, LLC,

 

as Seller

 

CAPITAL ONE AUTO FINANCE, INC.,

 

as Servicer

 

and

 

JPMORGAN CHASE BANK,

 

as Indenture Trustee

 

Dated as of May 25, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page


--------------------------------------------------------------------------------

ARTICLE I

  DEFINITIONS AND USAGE    1

Section 1.1

     

Definitions

   1

Section 1.2

     

Other Interpretive Provisions

   1

ARTICLE II

  CONVEYANCE OF TRANSFERRED ASSETS    2

Section 2.1

     

Conveyance of Transferred Assets

   2

Section 2.2

     

Representations and Warranties of the Seller as to each Receivable

   2

Section 2.3

     

Repurchase upon Breach

   2

Section 2.4

     

Custody of Receivable Files

   3

Section 2.5

     

Funding Events

   5

Section 2.6

     

Certificate of Title Repurchase Event

   6

ARTICLE III

  ADMINISTRATION AND SERVICING OF RECEIVABLES AND TRUST PROPERTY    7

Section 3.1

     

Duties of Servicer

   7

Section 3.2

     

Collection of Receivable Payments

   8

Section 3.3

     

Repossession of Financed Vehicles

   8

Section 3.4

     

Maintenance of Security Interests in Financed Vehicles

   9

Section 3.5

     

Covenants of Servicer

   9

Section 3.6

     

Purchase of Receivables Upon Breach

   9

Section 3.7

     

Servicing Fee

   10

Section 3.8

     

Servicer’s Certificate

   10

Section 3.9

     

Annual Officer’s Certificate; Notice of Servicer Termination Event

   11

Section 3.10

     

Annual Independent Public Accountants’ Reports

   11

Section 3.11

     

Servicer Expenses

   12

Section 3.12

     

Insurance

   12

ARTICLE IV

  DISTRIBUTIONS; ACCOUNTS STATEMENTS TO THE RESIDUAL INTERESTHOLDERS AND THE
NOTEHOLDERS    13

Section 4.1

     

Establishment of Accounts

   13

Section 4.2

     

Remittances

   14

Section 4.3

     

Additional Deposits and Payments

   15

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page


--------------------------------------------------------------------------------

Section 4.4

      Distributions    16

Section 4.5

      Net Deposits    17

Section 4.6

      Statements to Noteholders and Residual Interestholders    17

Section 4.7

      No Duty to Confirm    19

Section 4.8

      Interest Rate Swap Agreement    19

ARTICLE V

  THE SELLER    21

Section 5.1

      Representations and Warranties of Seller    21

Section 5.2

      Liability of Seller; Indemnities    22

Section 5.3

      Merger or Consolidation of, or Assumption of the Obligations of, Seller   
23

Section 5.4

      Limitation on Liability of Seller and Others    23

Section 5.5

      Seller May Own Notes    23

Section 5.6

      Sarbanes-Oxley Act Requirements    24

Section 5.7

      Compliance with Organizational Documents    24

Section 5.8

      Perfection Representations, Warranties and Covenants    24

ARTICLE VI

  THE SERVICER    24

Section 6.1

      Representations of Servicer    24

Section 6.2

      Indemnities of Servicer    25

Section 6.3

      Merger or Consolidation of, or Assumption of the Obligations of, Servicer
   27

Section 6.4

      Limitation on Liability of Servicer and Others    27

Section 6.5

      Delegation of Duties    28

Section 6.6

      COAF Not to Resign as Servicer    28

Section 6.7

      Servicer May Own Notes    28

ARTICLE VII

  TERMINATION OF SERVICER    29

Section 7.1

      Termination of Servicer    29

Section 7.2

      Notification to Noteholders    30

ARTICLE VIII

  OPTIONAL PURCHASE    30

Section 8.1

      Optional Purchase of Trust Estate    30

ARTICLE IX

  THE NOTE INSURANCE POLICY    30

Section 9.1

      Claims Under Note Insurance Policy    30

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page


--------------------------------------------------------------------------------

Section 9.2

      Surrender of Note Insurance Policy    32

ARTICLE X

  MISCELLANEOUS PROVISIONS    32

Section 10.1

      Amendment    32

Section 10.2

      Protection of Title    33

Section 10.3

      Other Liens or Interests    35

Section 10.4

      Transfers Intended as Sale; Security Interest    35

Section 10.5

      Notices, Etc    36

Section 10.6

      Choice of Law    36

Section 10.7

      Headings    36

Section 10.8

      Counterparts    36

Section 10.9

      Waivers    36

Section 10.10

      Entire Agreement    36

Section 10.11

      Severability of Provisions    37

Section 10.12

      Binding Effect    37

Section 10.13

      Acknowledgment and Agreement    37

Section 10.14

      Cumulative Remedies    37

Section 10.15

      Nonpetition Covenant    37

Section 10.16

      Submission to Jurisdiction; Waiver of Jury Trial    37

Section 10.17

      Limitation of Liability    38

Section 10.18

      Third-Party Beneficiaries    39

Section 10.19

      Limitation of Rights    39

 

Schedule I

   Representations and Warranties

Schedule II

   Notice Addresses

Exhibit A

   Form of Notice of Funding Date

Exhibit B

   Form of Joint Officer’s Certificate

Exhibit C

   Form of Assignment pursuant to Sale and Servicing Agreement

Exhibit D

   Form of Servicer’s Certificate

Exhibit E

   Perfection Representations, Warranties and Covenants

Appendix A

   Definitions

 

-iii-



--------------------------------------------------------------------------------

SALE AND SERVICING AGREEMENT, dated as of May 25, 2004 (as amended, supplemented
or otherwise modified and in effect from time to time, this “Agreement”), by and
between CAPITAL ONE AUTO FINANCE TRUST 2004-A, a Delaware statutory trust (the
“Issuer”), CAPITAL ONE AUTO RECEIVABLES, LLC, a Delaware limited liability
company, as seller (the “Seller”), CAPITAL ONE AUTO FINANCE, INC., a Texas
corporation (“COAF”), as servicer (in such capacity, the “Servicer”), and
JPMORGAN CHASE BANK, a New York banking corporation, as indenture trustee (the
“Indenture Trustee”).

 

WHEREAS, the Issuer desires to purchase from the Seller a portfolio of motor
vehicle receivables, including motor vehicle retail installment sales contracts
and/or installment loans that are secured by new and used automobiles and
light-duty trucks;

 

WHEREAS, the Seller is willing to sell such portfolio of motor vehicle
receivables and related property to the Issuer; and

 

WHEREAS, COAF is willing to service such motor vehicle receivables and related
property on behalf of the Issuer;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

 

ARTICLE I

DEFINITIONS AND USAGE

 

SECTION 1.1 Definitions. Except as otherwise specified herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A hereto, which also contains rules as to usage that are
applicable herein.

 

SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under generally accepted accounting principles; (b) terms defined in Article 9
of the UCC as in effect in the relevant jurisdiction and not otherwise defined
in this Agreement are used as defined in that Article; (c) the words “hereof,”
“herein” and “hereunder” and words of similar import refer to this Agreement as
a whole and not to any particular provision of this Agreement; (d) references to
any Article, Section, Schedule, Appendix or Exhibit are references to Articles,
Sections, Schedules, Appendices and Exhibits in or to this Agreement and
references to any paragraph, subsection, clause or other subdivision within any
Section or definition refer to such paragraph, subsection, clause or other
subdivision of such Section or definition; (e) the term “including” means
“including without limitation”; (f) except as otherwise expressly provided
herein, references to any law or regulation refer to that law or regulation as
amended from time to time and include any successor law or regulation; (g)
references to any Person include that Person’s successors and assigns; and (h)
headings are for purposes of reference only and shall not otherwise affect the
meaning or interpretation of any provision hereof.



--------------------------------------------------------------------------------

ARTICLE II

CONVEYANCE OF TRANSFERRED ASSETS

 

SECTION 2.1 Conveyance of Transferred Assets. (a) In consideration of the
Issuer’s sale and delivery to, or upon the order of, the Seller of all of the
Notes and the Residual Interest on the Closing Date, the Seller does hereby
irrevocably sell, transfer, assign and otherwise convey to the Issuer without
recourse (subject to the obligations herein) all right, title and interest of
the Seller, whether now owned or hereafter acquired, in, to and under the
Initial Transferred Assets, identified in an Assignment substantially in the
form of Exhibit C delivered on the Closing Date. The sale, transfer, assignment
and conveyance made hereunder does not constitute and is not intended to result
in an assumption by the Issuer of any obligation of the Seller or any Originator
to the Obligors, the Dealers or any other Person in connection with the
Receivables or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.

 

(b) In consideration of the payment of the Receivables Purchase Price from the
Pre-Funding Account, on each Funding Date the Seller does hereby sell, transfer,
assign, and otherwise convey to the Issuer without recourse (subject to the
obligations herein) all right, title and interest of the Seller, whether now
owned or hereafter acquired, in, to and under the Subsequent Transferred Assets,
identified in an Assignment substantially in the form of Exhibit C delivered on
such Funding Date. The purchase of the Subsequent Transferred Assets on each
Funding Date shall be made in accordance with the Purchase Agreement and this
Agreement. The sale, transfer, assignment and conveyance made hereunder does not
constitute and is not intended to result in an assumption by the Issuer of any
obligation of the Seller or any Originator to the Obligors, the Dealers or any
other Person in connection with the Receivables or the other assets and
properties conveyed hereunder or any agreement, document or instrument related
thereto.

 

SECTION 2.2 Representations and Warranties of the Seller as to each Receivable.
On the date hereof, with respect to the Initial Receivables, or on each Funding
Date, with respect to the Subsequent Receivables, the Seller hereby makes the
representations and warranties set forth on Schedule I to the Issuer, the
Indenture Trustee and the Note Insurer as to the Initial Receivables and
Subsequent Receivables, as applicable, sold, transferred, assigned, and
otherwise conveyed to the Issuer under this Agreement on which such
representations and warranties the Issuer relies in acquiring the Receivables.
The representations and warranties as to each Receivable shall survive the Grant
of the Receivables by the Issuer to the Indenture Trustee pursuant to the
Indenture. Notwithstanding any statement to the contrary contained herein or in
any other Transaction Document, the Seller shall not be required to notify any
insurer with respect to any Insurance Policy obtained by an Obligor.

 

SECTION 2.3 Repurchase upon Breach. Upon discovery by any party hereto of a
breach of any of the representations and warranties set forth in Section 2.2
with respect to any Receivable at the time such representations and warranties
were made which materially and adversely affects the interests of the Issuer,
the Note Insurer or the Noteholders in such Receivable, the party discovering
such breach shall give prompt written notice thereof to the other parties
hereto; provided, that the failure to give such notice shall not affect any
obligation of the Seller hereunder. If the Seller does not correct or cure such
breach prior to the end of the

 

2



--------------------------------------------------------------------------------

Collection Period which includes the 60th day (or, if the Seller elects, an
earlier date) after the date that the Seller became aware or was notified of
such breach, then the Seller shall purchase from the Issuer any Receivable
affected by such breach which materially and adversely affects the interests of
the Issuer, the Note Insurer or the Noteholders in such Receivable on the
Payment Date following the end of such Collection Period. Any such purchase by
the Seller shall be at a price equal to the Repurchase Price. In consideration
for such repurchase, the Seller shall make (or shall cause to be made) a payment
to the Issuer equal to the Repurchase Price by depositing such amount into the
Collection Account prior to noon, New York City time on such Payment Date. Upon
payment of such Repurchase Price by the Seller, the Indenture Trustee, on behalf
of the Indenture Secured Parties, and the Issuer shall release and shall execute
and deliver such instruments of release, transfer or assignment, in each case
without recourse or representation, as may be reasonably requested by the Seller
to evidence such release, transfer or assignment or more effectively vest in the
Seller or its designee all of the Issuer’s and Indenture Trustee’s rights in any
Receivable and related Transferred Assets repurchased pursuant to this Section
2.3. It is understood and agreed that, unless the Seller fails to repurchase (or
fails to enforce the obligation of COAF under the Purchase Agreement to
repurchase) any Receivable as described above, the right to cause the Seller to
repurchase (or to enforce the obligations of COAF under the Purchase Agreement
to repurchase) any Receivable as described above shall constitute the sole
remedy respecting such breach available to the Issuer, the Note Insurer and the
Indenture Trustee. Neither the Owner Trustee nor the Indenture Trustee will have
any duty to conduct an affirmative investigation as to the occurrence of any
condition requiring the repurchase of any Receivable pursuant to this Section
2.3.

 

SECTION 2.4 Custody of Receivable Files.

 

(a) Custody. The Issuer and the Indenture Trustee, upon the execution and
delivery of this Agreement, hereby revocably appoint the Servicer, and the
Servicer hereby accepts such appointment, to act as the agent of the Issuer and
the Indenture Trustee as custodian of the following documents or instruments,
which are hereby or will hereby be constructively delivered to the Indenture
Trustee (or its agent or designee), as pledgee of the Issuer pursuant to the
Indenture with respect to each Receivable (the “Receivable Files”):

 

(i) the fully executed original, electronically authenticated original or
authoritative copy of the Contract (in each case within the meaning of the UCC)
related to such Receivable, including any written amendments or extensions
thereto;

 

(ii) the original credit application or a photocopy thereof to the extent held
in paper form;

 

(iii) the original Certificate of Title or, if not yet received, evidence that
an application therefore has been submitted with the appropriate authority, a
guaranty of title from a Dealer or such other document (electronic or otherwise,
as used in the applicable jurisdiction) that the Servicer keeps on file, in
accordance with its Customary Servicing Practices, evidencing the security
interest of the applicable Originator in the Financed Vehicle; provided,
however, that in lieu of being held in the Receivable File, the Certificate of
Title may be held by a third party service provider engaged by the Servicer to
obtain and/or hold Certificates of Title; and

 

3



--------------------------------------------------------------------------------

(iv) any and all other documents that the Servicer keeps on file, in accordance
with its Customary Servicing Practices, relating to a Receivable, an Obligor or
a Financed Vehicle.

 

(b) Safekeeping. The Servicer, in its capacity as custodian, shall hold the
Receivable Files for the benefit of the Issuer, the Note Insurer and the
Indenture Trustee. In performing its duties as custodian, the Servicer shall act
in accordance with its Customary Servicing Practices. In accordance with its
Customary Servicing Practices, the Servicer will conduct, or cause to be
conducted, periodic audits of the Receivable Files held by it under this
Agreement, and of the related accounts, records, and computer systems, in such a
manner as would enable the Issuer, the Note Insurer or the Indenture Trustee to
verify the accuracy of the Servicer’s record keeping. The Servicer will promptly
report to the Issuer, the Note Insurer and the Indenture Trustee any failure on
its part to hold a material portion of the Receivable Files, maintain its
accounts, records, and computer systems as herein provided or promptly take
appropriate action to remedy any such failure. Nothing herein will be deemed to
require an initial review or any periodic review by the Issuer, the Note Insurer
or the Indenture Trustee of the Receivable Files. The Servicer may, in
accordance with its Customary Servicing Practices, (i) maintain all or a portion
of the Receivable Files in electronic form and (ii) maintain custody of all or
any portion of the Receivable Files with one or more of its agents or designees.

 

(c) Maintenance of and Access to Records. The Servicer will maintain each
Receivable File at one of its offices in the United States, or at such other
location as specified to the Issuer, the Note Insurer and the Indenture Trustee
by written notice not later than ninety (90) days after any change in location
(it being understood that the Receivable Files, or any part thereof, may be
maintained at the offices of any Person to whom the Servicer has delegated
responsibilities in accordance with Section 6.5). The Servicer will make
available to the Issuer, the Note Insurer and the Indenture Trustee or their
duly authorized representatives, attorneys or auditors a list of locations of
the Receivable Files upon request. The Servicer will provide access to the
Receivable Files, and the related accounts records, and computer systems
maintained by the Servicer at such times as the Issuer, the Note Insurer or the
Indenture Trustee direct, but only upon reasonable notice and during the normal
business hours at the respective offices of the Servicer.

 

(d) Release of Documents. Upon written instructions from the Indenture Trustee,
the Servicer will release or cause to be released any document in the Receivable
Files to the Indenture Trustee, the Indenture Trustee’s agent or the Indenture
Trustee’s designee, as the case may be, at such place or places as the Indenture
Trustee may designate, as soon thereafter as is practicable. Any document so
released will be handled by the Indenture Trustee with due care and returned to
the Servicer for safekeeping as soon as the Indenture Trustee or its agent or
designee, as the case may be, has no further need therefor.

 

(e) Instructions; Authority to Act. All instructions from the Indenture Trustee
will be in writing and signed by an Authorized Officer of the Indenture Trustee,
and the Servicer will be deemed to have received proper instructions with
respect to the Receivable Files upon its receipt of such written instructions.

 

4



--------------------------------------------------------------------------------

(f) Custodian’s Indemnification. Subject to Section 6.2, the Servicer as
custodian will indemnify the Issuer, the Note Insurer and the Indenture Trustee
for any and all liabilities, obligations, losses, compensatory damages,
payments, costs or expenses of any kind whatsoever that may be imposed on,
incurred by or asserted against the Issuer, the Note Insurer or the Indenture
Trustee as the result of any improper act or omission in any way relating to the
maintenance and custody by the Servicer as custodian of the Receivable Files;
provided, however, that the Servicer will not be liable to (i) the Issuer, the
Indenture Trustee or the Note Insurer for any portion of any such amount
resulting from the willful misconduct, bad faith or negligence of the Indenture
Trustee, the Note Insurer or the Issuer or (ii) the Indenture Trustee for any
portion of any such amount resulting from the failure of the Indenture Trustee,
the Indenture Trustee’s agent or the Indenture Trustee’s designee to handle with
due care any Certificate of Title or other document released to the Indenture
Trustee, the Indenture Trustee’s agent or the Indenture Trustee’s designee
pursuant to Section 2.4(d).

 

(g) Effective Period and Termination. The Servicer’s appointment as custodian
will become effective as of the Initial Cut-Off Date and will continue in full
force and effect until terminated pursuant to this Section. If COAF resigns as
Servicer in accordance with the provisions of this Agreement or if all of the
rights and obligations of the Servicer have been terminated under Section 7.1,
the appointment of the Servicer as custodian hereunder may be terminated by the
Indenture Trustee or by the Controlling Party, in the same manner as the
Indenture Trustee or the Controlling Party may terminate the rights and
obligations of the Servicer under Section 7.1. After any termination of such
appointment, the Servicer will promptly deliver to the Indenture Trustee or the
Indenture Trustee’s agent the Receivable Files and the related accounts and
records maintained by the Servicer at such place or places as the Indenture
Trustee or the Controlling Party may reasonably designate.

 

SECTION 2.5 Funding Events.

 

(a) A funding event (each, a “Funding Event”) shall occur upon a Funding Date
and in accordance with the requirements of this Section.

 

(b) During the Funding Period, the Issuer shall, on the Funding Dates, (i)
acquire Subsequent Transferred Assets from the Seller pursuant to Section 2.1(b)
(and the Seller shall acquire such Subsequent Transferred Assets from COAF
pursuant to the Purchase Agreement) and (ii) Grant all of the Issuer’s right,
title and interest in, to and under such Subsequent Transferred Assets to the
Indenture Trustee for the benefit of the Indenture Secured Parties. Such
Subsequent Transferred Assets shall be acquired at the option of the Issuer upon
instruction from the Servicer; provided that such Subsequent Transferred Assets
may not be acquired through the Pre-Funding Account without the consent of the
Note Insurer; provided, however, that the giving or withholding of such consent
shall be based solely on the characteristics of the Subsequent Transferred
Assets in relation to the Initial Transferred Assets.

 

(c) The following procedures shall be followed to effect a Funding Event:

 

(i) COAF will package and forward or cause to be packaged and forwarded to the
Servicer (in the event that COAF is not the Servicer) the Receivables File with
respect to each Subsequent Receivable.

 

5



--------------------------------------------------------------------------------

(ii) On or prior to the Funding Date, the Issuer shall deliver, or cause to be
delivered, to the Indenture Trustee, the Servicer and the Note Insurer the
following:

 

(1) a Notice of Funding Date (substantially in the form of Exhibit A hereto)
with the related Schedule of Receivables delivered by the Seller with respect
thereto; and

 

(2) a joint Officer’s Certificate of COAF, the Seller and the Issuer
(substantially in the form of Exhibit B hereto).

 

(d) Upon satisfaction of the above requirements, the Indenture Trustee will, on
the applicable Funding Date, withdraw from the Pre-Funding Account an amount
equal to the Receivables Purchase Price for the Subsequent Receivables acquired
on such Funding Date and shall forward such funds (less amounts required to be
deposited into the Reserve Account as described below) to the Seller (or to COAF
on behalf of the Seller) or its designee, in cash by federal wire transfer
funds, pursuant to the written directions provided to the Indenture Trustee in
the Notice of Funding Date. The Indenture Trustee, on behalf of the Seller,
shall deposit into the Reserve Account from amounts which would otherwise be
released to the Seller from the Pre-Funding Account, an amount equal to the
Subsequent Reserve Account Deposit Amount for such Funding Date.

 

SECTION 2.6 Certificate of Title Repurchase Event. The Servicer shall inform the
Issuer, the Seller, the Note Insurer, the Indenture Trustee and the Swap
Counterparty promptly, in writing, upon the occurrence of the day that is 10
Business Days prior to the First Title Delivery Date of each Receivable for
which no Certificate of Title has been delivered to the Servicer or its agent as
of such day. Upon the occurrence of a Certificate of Title Repurchase Event with
respect to any Receivable, the Seller shall purchase such Receivable from the
Issuer on the Payment Date following the end of the Collection Period during
which such Certificate of Title Repurchase Event occurs. Any such purchase by
the Seller shall be at a price equal to the Repurchase Price. In consideration
for such repurchase, the Seller shall make (or shall cause to be made) a payment
to the Issuer equal to the Repurchase Price by depositing such amount into the
Collection Account prior to noon, New York City time on such Payment Date. Upon
payment of such Repurchase Price by the Seller, the Indenture Trustee, on behalf
of the Indenture Secured Parties, and the Issuer shall release and shall execute
and deliver such instruments of release, transfer or assignment, in each case
without recourse or representation, as may be reasonably requested by the Seller
to evidence such release, transfer or assignment or more effectively vest in the
Seller or its designee all of the Issuer’s and Indenture Trustee’s rights in any
Receivable and related Transferred Assets repurchased pursuant to this Section
2.6. It is understood and agreed that, unless the Seller fails to repurchase (or
fails to enforce the obligation of COAF under the Purchase Agreement to
repurchase) any Receivable as described above, the right to cause the Seller to
repurchase (or to enforce the obligations of COAF under the Purchase Agreement
to repurchase) any Receivable as described above shall constitute the sole
remedy with respect to a Certificate of Title Repurchase Event available to the
Issuer, the Note Insurer and the Indenture Trustee. Neither the Owner Trustee
nor the Indenture Trustee will have any duty to conduct an affirmative
investigation as to the occurrence of any condition requiring the repurchase of
any Receivable pursuant to this Section 2.6.

 

6



--------------------------------------------------------------------------------

ARTICLE III

ADMINISTRATION AND SERVICING OF

RECEIVABLES AND TRUST PROPERTY

 

SECTION 3.1 Duties of Servicer.

 

(a) The Servicer is hereby appointed by the Issuer and authorized to act as
agent for the Issuer and in such capacity shall manage, service, administer and
make collections on the Receivables, and perform the other actions required by
the Servicer under this Agreement. The Servicer agrees that its servicing of the
Receivables will be carried out in accordance with its Customary Servicing
Practices, using the degree of skill and attention that the Servicer exercises
with respect to all comparable motor vehicle receivables that it services for
itself or others. The Servicer’s duties will include collection and posting of
all payments, responding to inquiries of Obligors on such Receivables,
investigating delinquencies, sending invoices or payment coupons to Obligors,
reporting any required tax information to Obligors, accounting for collections
and furnishing monthly and annual statements to the Indenture Trustee and the
Note Insurer with respect to distributions and performing the other duties
specified herein. The Servicer hereby accepts such appointment and authorization
and agrees to perform the duties of Servicer with respect to the Receivables set
forth herein.

 

(b) The Servicer will follow its Customary Servicing Practices and will have
full power and authority to do any and all things in connection with such
managing, servicing, administration and collection that it may deem necessary or
desirable. Without limiting the generality of the foregoing, the Servicer is
hereby authorized and empowered to execute and deliver, on behalf of itself, the
Issuer, the Owner Trustee, the Indenture Trustee, the Noteholders, the Note
Insurer, the Residual Interestholders, or any of them, any and all instruments
of satisfaction or cancellation, or partial or full release or discharge, and
all other comparable instruments, with respect to such Receivables or to the
Financed Vehicles securing such Receivables. The Servicer is hereby authorized
to commence, in its own name or in the name of the Issuer, a legal proceeding to
enforce a Receivable or to commence or participate in any other legal proceeding
(including a bankruptcy proceeding) relating to or involving a Receivable, an
Obligor or a Financed Vehicle. If the Servicer commences a legal proceeding to
enforce a Receivable, the Issuer will thereupon be deemed to have automatically
assigned such Receivable to the Servicer solely for purposes of commencing or
participating in any such proceeding as a party or claimant, and the Servicer is
authorized and empowered by the Issuer to execute and deliver in the Servicer’s
name any notices, demands, claims, complaints, responses, affidavits or other
documents or instruments in connection with any such proceeding. If in any
enforcement suit or legal proceeding it is held that the Servicer may not
enforce a Receivable on the ground that it is not a real party in interest or a
holder entitled to enforce the Receivable, the Issuer will, at the Servicer’s
expense and direction, take steps to enforce the Receivable, including bringing
suit in its name or the name of the Indenture Trustee. The Issuer will furnish
the Servicer with any powers of attorney and other documents reasonably
necessary or appropriate to enable the Servicer to carry out its servicing and
administrative duties hereunder. The Servicer, at its expense, will obtain on
behalf of the Issuer all licenses, if any, required by the laws of any
jurisdiction to be held by the Issuer in connection with ownership of the
Receivables, and will make all filings and pay all fees as may be required in
connection therewith during the term hereof.

 

7



--------------------------------------------------------------------------------

(c) The Servicer hereby agrees that upon its resignation and the appointment of
a successor Servicer hereunder, the Servicer will terminate its activities as
Servicer hereunder in accordance with Section 7.1, and, in any case, in a manner
which the Controlling Party or the Indenture Trustee with the consent of the
Controlling Party reasonably determines will facilitate the transition of the
performance of such activities to such successor Servicer, and the Servicer
shall cooperate with and assist such successor Servicer.

 

(d) So long as no Note Insurer Default has occurred and is continuing, the
Servicer shall not change its Customary Servicing Practices without the consent
of the Note Insurer if the Servicer determines that such a change would have a
material adverse effect on the interests of the Note Insurer or the Noteholders.

 

SECTION 3.2 Collection of Receivable Payments. The Servicer will make reasonable
efforts to collect all payments called for under the terms and provisions of the
Receivables as and when the same become due in accordance with its Customary
Servicing Practices and will otherwise act with respect to the Receivables and
the Insurance Policies in such manner as will, in the reasonable judgment of the
Servicer, maximize the net amount to be received by the Issuer with respect
thereto. Subject to Section 3.5, the Servicer may grant extensions, rebates,
deferrals, amendments, modifications or adjustments with respect to any
Receivable in accordance with its Customary Servicing Practices; provided,
however, that if the Servicer extends the date for final payment by the Obligor
of any Receivable (an “Extension”) beyond the last day of the Collection Period
immediately prior to the Class A-4 Final Scheduled Payment Date, it will
promptly purchase such Receivable in the manner provided in Section 3.6;
provided, further, however, that in any given three (3) month period, the
average percentage of Receivables that have been the subject of an Extension
during each of those three months (by number of Receivables at the beginning of
each month) shall not exceed 4.00% (or such other percentage as may be agreed to
by the Controlling Party). The Servicer may in its discretion waive any late
payment charge or any other fees that may be collected in the ordinary course of
servicing a Receivable. Notwithstanding anything in this Agreement to the
contrary, the Servicer may refinance any Receivable by accepting a new
promissory note from the related Obligor and depositing the full outstanding
Principal Balance of such Receivable into the Collection Account. The receivable
created by such refinancing shall not be property of the Issuer.

 

SECTION 3.3 Repossession of Financed Vehicles. On behalf of the Issuer, the
Servicer will use commercially reasonable efforts, consistent with its Customary
Servicing Practices, to repossess or otherwise convert the ownership of and
liquidate the Financed Vehicle securing any Receivable as to which the Servicer
has determined eventual payment in full is unlikely; provided, however, that the
Servicer may elect not to repossess a Financed Vehicle if in its good faith
judgment it determines that repossession will not increase the amounts described
in clauses (a) through (c) of the definition of Liquidation Proceeds by an
amount greater than the expense of such repossession or that the proceeds
ultimately recoverable with respect to such Receivable would be increased by
forbearance. The Servicer is authorized as it deems necessary or advisable,
consistent with its Customary Servicing Practices, to make reasonable efforts to
realize upon any recourse to any Dealer and selling the related Financed Vehicle
at public or private sale. The foregoing will be subject to the provision that,
in any case in which the Financed Vehicle has suffered damage, the Servicer
shall not be required to expend funds in

 

8



--------------------------------------------------------------------------------

connection with the repair or the repossession of such Financed Vehicle unless
it determines in its sole discretion that such repair and/or repossession will
increase the amounts described in clauses (a) through (c) of the definition of
Liquidation Proceeds with respect to such Financed Vehicle by an amount greater
than the amount of such expenses.

 

SECTION 3.4 Maintenance of Security Interests in Financed Vehicles. The Servicer
will, in accordance with its Customary Servicing Practices, take such steps as
are necessary to maintain perfection of the security interest created by each
Receivable in the related Financed Vehicle. The Issuer hereby authorizes the
Servicer to take such steps as are necessary to re-perfect such security
interest on behalf of the Issuer and the Indenture Trustee in the event of the
relocation of a Financed Vehicle or for any other reason.

 

SECTION 3.5 Covenants of Servicer.

 

(a) Lien in Force. The Servicer will not (i) release the Financed Vehicle
securing each such Receivable from the security interest granted by such
Receivable in whole or in part except in the event of payment in full by or on
behalf of the Obligor thereunder or payment in full less a deficiency which the
Servicer would not attempt to collect in accordance with its Customary Servicing
Practices or in connection with repossession or except as may be required by an
insurer in order to receive proceeds from any Insurance Policy covering such
Financed Vehicle or (ii) reduce the Contract Rate with respect to any Receivable
other than as required by applicable law or (iii) reduce the Principal Balance
with respect to any Receivable other than (A) as required by applicable law, (B)
in connection with a settlement in the event the Receivable becomes a Defaulted
Receivable or (C) in connection with a Cram Down Loss relating to such
Receivable.

 

(b) No Impairment. The Servicer will do nothing to materially impair the rights
of the Issuer, the Indenture Trustee, the Note Insurer or the Noteholders in the
Receivables or the Insurance Policies except as otherwise expressly provided in
the Transaction Documents.

 

(c) Restrictions on Liens. The Servicer will not (i) create, incur or suffer to
exist, or agree to create, incur or suffer to exist, or consent to cause or
permit in the future (upon the happening of a contingency or otherwise) the
creation, incurrence or existence of any Lien or restriction on transferability
of the Receivables except for the lien in favor of the Indenture Trustee for the
benefit of the Indenture Secured Parties, and the restrictions on
transferability imposed by this Agreement or (ii) file or authorize for filing
under the UCC of any jurisdiction any financing statement which names the
Servicer as a debtor, or sign any security agreement authorizing any secured
party thereunder to file such financing statement, with respect to the
Receivables, except in each case any such instrument solely securing the rights
and preserving the lien of the Indenture Trustee for the benefit of the
Indenture Secured Parties.

 

SECTION 3.6 Purchase of Receivables Upon Breach. Upon discovery by any party
hereto of a breach of any of the obligations set forth in Section 3.2, 3.3, 3.4
or 3.5 which materially and adversely affects the interests of the Issuer, the
Note Insurer, the Indenture Trustee or the Noteholders in any Receivable, the
party discovering such breach shall give prompt written notice thereof to the
other parties hereto; provided, that the failure to give such notice shall not
affect any obligation of the Servicer under this Section 3.6. If the Servicer
does

 

9



--------------------------------------------------------------------------------

not correct or cure such breach prior to the end of the Collection Period which
includes the 60th day (or, if the Servicer elects, an earlier date) after the
date that the Servicer became aware or was notified of any such breach which
materially and adversely affects the interests of the Issuer, the Note Insurer
or the Noteholders in any Receivable, then the Servicer shall purchase any
Receivable affected by such breach from the Issuer on the Payment Date following
the end of such Collection Period. Any such purchase by the Servicer shall be at
a price equal to the Repurchase Price. In consideration for such repurchase, the
Servicer shall make (or shall cause to be made) a payment to the Issuer equal to
the Repurchase Price by depositing such amount into the Collection Account prior
to noon, New York City time on such Payment Date. Upon payment of such
Repurchase Price by the Servicer, the Indenture Trustee, on behalf of the
Indenture Secured Parties, and the Issuer shall release and shall execute and
deliver such instruments of release, transfer or assignment, in each case
without recourse or representation, as may be reasonably requested by the Seller
to evidence such release, transfer or assignment or more effectively vest in the
Servicer or its designee all of the Issuer’s and Indenture Trustee’s rights in
any Receivable and related Transferred Assets repurchased pursuant to this
Section 3.6. It is understood and agreed that, unless the Servicer fails to
purchase any Receivable as described above, the obligation of the Servicer to
purchase any Receivable as described above shall constitute the sole remedy
respecting such breach available to the Issuer, the Note Insurer, the Swap
Counterparty and the Indenture Trustee; provided, however, that the Servicer
will indemnify the Issuer, the Note Insurer, the Owner Trustee, the Indenture
Trustee and the Noteholders from and against all costs, expenses, losses,
damages, claims and liabilities, including reasonable fees and expenses of
counsel, which may be asserted against or incurred by any of them as a result of
third party claims arising out of the events or facts giving rise to such
breach. The indemnification provided pursuant to this section will survive the
removal or resignation of the Servicer, the Note Insurer, the Swap Counterparty
and /or the Indenture Trustee.

 

SECTION 3.7 Servicing Fee. On each Payment Date, the Issuer shall pay to the
Servicer the Servicing Fee in accordance with Section 4.4 for the immediately
preceding Collection Period as compensation for its services. In addition, the
Servicer will be entitled to retain all Supplemental Servicing Fees. The
Servicer will be required to pay all expenses incurred by it in connection with
its activities under this Agreement (including taxes imposed on the Servicer,
expenses incurred in connection with distributions and reports made by the
Servicer to Noteholders or the Note Insurer and, to the extent not provided for
pursuant to Section 4.4, all other fees and out-of-pocket expenses of the Owner
Trustee and the Indenture Trustee, except taxes levied or assessed against the
Issuer, the Owner Trustee or the Indenture Trustee, and claims against the
Issuer, the Owner Trustee, or the Indenture Trustee in respect of
indemnification, which taxes and claims in respect of indemnification against
the Issuer are expressly stated to be for the account of COAF). Notwithstanding
the foregoing, if the Servicer is not COAF, a successor to COAF as Servicer will
not be liable for taxes levied or assessed against the Issuer or claims against
the Issuer in respect of indemnification, the fees referred to above and
expenses referred to above.

 

SECTION 3.8 Servicer’s Certificate. On the Determination Date preceding each
Payment Date, the Servicer shall deliver to the Indenture Trustee and each
Paying Agent, with a copy to each of the Rating Agencies, the Swap Counterparty
and the Note Insurer, a Servicer’s Certificate in substantially the form set
forth in Exhibit D. At the sole option of the Servicer, each Servicer’s
Certificate may be delivered in electronic or hard copy format.

 

10



--------------------------------------------------------------------------------

SECTION 3.9 Annual Officer’s Certificate; Notice of Servicer Termination Event.
(a) The Servicer will deliver to the Rating Agencies, the Swap Counterparty, the
Issuer, the Indenture Trustee and the Note Insurer, on or before March 30 of
each year, beginning on March 30, 2005, an Officer’s Certificate stating, as to
the Authorized Officer signing such Officer’s Certificate, that (i) a review of
the activities of the Servicer during the prior calendar year and of performance
under this Agreement has been made under such Authorized Officer’s supervision;
and (ii) to the best of such Authorized Officer’s knowledge, based on such
review, the Servicer has performed in all material respects its obligations
under this Agreement throughout such year, or, if there has been a material
default in the performance of any such obligation, specifying each such default
known to such Authorized Officer and the nature and status thereof.

 

(b) The Servicer will deliver to the Issuer, the Swap Counterparty, the Note
Insurer, the Indenture Trustee and each Rating Agency promptly after having
obtained knowledge thereof, but in no event later than five (5) Business Days
after having obtained such knowledge, written notice in an Officer’s Certificate
of any event which with the giving of notice or lapse of time, or both, would
become a Servicer Termination Event.

 

SECTION 3.10 Annual Independent Public Accountants’ Reports.

 

(a) The Servicer shall cause a firm of independent certified public accountants,
who may also render other services to the Servicer or to its Affiliates, to
deliver to the Rating Agencies, the Swap Counterparty, the Issuer, the Indenture
Trustee and the Note Insurer on or before March 30 of each year, beginning March
30, 2005, a report addressed to the board of directors of the Servicer, to the
effect that such firm has examined the Officer’s Certificate delivered by the
Servicer pursuant to Section 3.9 and that: (a) such examination was made in
accordance with attestation standards established by the American Institute of
Certified Public Accountants and, accordingly, included examining, on a test
basis, evidence about the Servicer’s compliance with those requirements and
performing such other procedures as such accountants considered necessary in the
circumstances and (b) except as described in such report, the Servicer’s annual
statement of compliance for such year delivered pursuant to Section 3.9 is
fairly stated in all material respects.

 

(b) The Servicer shall cause a firm of independent certified public accountants,
who may also render other services to the Servicer or to its Affiliates, to
deliver to the Rating Agencies, the Swap Counterparty and the Note Insurer upon
receipt of covenants and representations from such Persons as such firm of
independent certified public accountants may require, and as soon as
practicable, but in any event within 120 days after the end of each fiscal year,
an annual review of the Servicer’s procedures and operations in form and
substance reasonably satisfactory to the Note Insurer, prepared by such firm of
independent certified public accountants, dated as of March 30 of each year
beginning March 30, 2005 and substantially stating to the effect that (i) such
accountants have examined the accounts and records of the Servicer relating to
the Trust Estate (which records shall be described in one or more schedules to
such statement), (ii) such firm has compared the information contained in
certain Servicer’s

 

11



--------------------------------------------------------------------------------

Certificates delivered in the relevant period with information contained in the
accounts and records of other relevant source documents for such period, and
(iii) on the basis of the procedures performed, whether the information examined
and contained in such Servicer’s Certificates delivered for the relevant period
reconciles and agrees with the information contained in such accounts and
records or other relevant source documents except for such exceptions as such
firm of independent certified public accountants believe to be immaterial and
such other exceptions as shall be set forth in such statement.

 

(c) The Servicer, however, shall not be obligated to deliver any report
described in clauses (a) or (b) above to any Person who does not comply with
required procedures of such firm of independent certified public accountants,
including but not limited to execution of engagement letters regarding such
reports; provided that in the case of the Indenture Trustee, the Servicer hereby
acknowledges that the Indenture Trustee has not made an independent
determination of the sufficiency of any procedures contained in such engagement
letters and the Servicer further acknowledges that any costs, expenses or
liabilities of the Indenture Trustee incurred in connection with the execution
of any documents required by the firm of independent certified public
accountants shall be covered by the indemnity provisions contained in Section
6.7 of the Indenture.

 

SECTION 3.11 Servicer Expenses. The Servicer will be required to pay from its
own funds all expenses (other than expenses described in the definition of
Liquidation Proceeds) incurred by it in connection with its activities
hereunder, including fees and disbursements of the Indenture Trustee, Owner
Trustee (in accordance with Section 8.1 of the Trust Agreement), independent
accountants, taxes imposed on the Servicer and expenses incurred in connection
with distributions and reports to the Noteholders and the Residual
Interestholders.

 

SECTION 3.12 Insurance. The Servicer may sue to enforce or collect upon the
Insurance Policies, in its own name, if possible, or as agent of the Issuer. If
the Servicer elects to commence a legal proceeding to enforce an Insurance
Policy, the act of commencement will be deemed to be an automatic assignment of
the rights of the Issuer under such Insurance Policy to the Servicer for
purposes of collection only. If, however, in any enforcement suit or legal
proceeding it is held that the Servicer may not enforce an Insurance Policy on
the grounds that it is not a real party in interest or a holder entitled to
enforce the Insurance Policy, the Issuer and/or the Indenture Trustee, at the
Servicer’s expense, will take such steps as the Servicer deems necessary to
enforce such Insurance Policy, including bringing suit in its name or the name
of the Issuer and the Owner Trustee and/or the Indenture Trustee for the benefit
of the Noteholders.

 

SECTION 3.13 1934 Act Filings. The Issuer hereby authorizes the Servicer and the
Seller, or either of them, to prepare, sign, certify and file any and all
reports, statements and information respecting the Issuer and/or the Notes
required to be filed pursuant to the Securities and Exchange Act of 1934, as
amended, and the rules thereunder.

 

12



--------------------------------------------------------------------------------

ARTICLE IV

DISTRIBUTIONS; ACCOUNTS

STATEMENTS TO THE RESIDUAL INTERESTHOLDERS

AND THE NOTEHOLDERS

 

SECTION 4.1 Establishment of Accounts.

 

(a) The Servicer shall cause to be established:

 

(i) For the benefit of the Indenture Secured Parties in the name of the
Indenture Trustee, an Eligible Account (the “Collection Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Indenture Second Parties, which Eligible Account shall be
established by and maintained with the Indenture Trustee or its designee.

 

(ii) For the benefit of the Indenture Secured Parties, in the name of the
Indenture Trustee, an Eligible Account (the “Principal Distribution Account”),
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Indenture Second Parties, which Eligible Account
shall be established by and maintained with the Indenture Trustee or its
designee.

 

(iii) For the benefit of the Indenture Secured Parties, in the name of the
Indenture Trustee, an Eligible Account (the “Reserve Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Indenture Second Parties, which Eligible Account shall be
established by and maintained with the Indenture Trustee or its designee.

 

(iv) For the benefit of the Indenture Secured Parties, in the name of the
Indenture Trustee, an Eligible Account (the “Pre-Funding Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Indenture Secured Parties, which Eligible Account shall be
established by and maintained with the Indenture Trustee or its designee.

 

(b) Funds on deposit in the Collection Account, the Principal Distribution
Account, the Reserve Account, the Pre-Funding Account and the Swap Termination
Payment Account (to the extent such account is established under Section 4.8(b))
shall be invested by the Indenture Trustee in Eligible Investments selected in
writing by the Servicer and of which the Servicer provides notification
(pursuant to standing instructions or otherwise); provided that it is understood
and agreed that neither the Servicer, the Indenture Trustee nor the Issuer shall
be liable for any loss arising from such investment in Eligible Investments. All
such Eligible Investments shall be held by or on behalf of the Indenture Trustee
as secured party for the benefit of the Indenture Secured Parties. Except to the
extent the Rating Agency Condition is satisfied and the Note Insurer (unless the
Note Insurer is not the Controlling Party) consents, all investments of funds on
deposit in the Trust Accounts shall mature so that such funds will be available
on the immediately following Payment Date. No Eligible Investment shall be sold
or otherwise disposed of prior to its scheduled maturity unless a default occurs
with respect to such Eligible Investment and the Servicer directs the Indenture
Trustee in writing to dispose of such Eligible Investment.

 

13



--------------------------------------------------------------------------------

(c) The Indenture Trustee shall possess all right, title and interest in all
funds on deposit from time to time in the Trust Accounts and in all proceeds
thereof and all such funds, investments and proceeds shall be part of the Trust
Estate. Except as otherwise provided herein, the Trust Accounts shall be under
the sole dominion and control of the Indenture Trustee for the benefit of
Indenture Secured Parties. If, at any time, any Trust Account ceases to be an
Eligible Account, the Servicer shall promptly notify the Note Insurer and the
Indenture Trustee (unless such Trust Account is an account with the Indenture
Trustee) in writing and within 10 Business Days (or such longer period as to
which each Rating Agency and the Note Insurer (unless the Note Insurer is not
the Controlling Party) may consent) after becoming aware of the fact, establish
a new Trust Account as an Eligible Account and shall direct the Indenture
Trustee to transfer any cash and/or any investments to such new Trust Account.

 

(d) With respect to the Trust Account Property, the parties hereto agree that:

 

(i) any Trust Account Property that is held in deposit accounts shall be held
solely in Eligible Accounts and, except as otherwise provided herein, each such
Eligible Account shall be subject to the exclusive custody and control of the
Indenture Trustee, and, except as otherwise provided in the Transaction
Documents, the Indenture Trustee or its designee shall have sole signature
authority with respect thereto;

 

(ii) any Trust Account Property that constitutes Physical Property shall be
delivered to the Indenture Trustee or its designee, in accordance with paragraph
(a) of the definition of “Delivery” and shall be held, pending maturity or
disposition, solely by the Indenture Trustee or any such designee;

 

(iii) any Trust Account Property that is an “uncertificated security” under
Article 8 of the UCC and that is not governed by clause (iv) below shall be
delivered to the Indenture Trustee or its designee in accordance with paragraph
(c) of the definition of “Delivery” and shall be maintained by the Indenture
Trustee or such designee, pending maturity or disposition, through continued
registration of the Indenture Trustee’s (or its designee’s) ownership of such
security; and

 

(iv) any Trust Account Property that is a book-entry security held through the
Federal Reserve System pursuant to Federal book-entry regulations shall be
delivered in accordance with paragraph (b) of the definition of “Delivery” and
shall be maintained by the Indenture Trustee or its designee or a financial
intermediary (as such term is defined in Section 8-313(4) of the UCC) acting
solely for the Indenture Trustee or such designee, pending maturity or
disposition, through continued book-entry registration of such Trust Account
Property as described in such paragraph.

 

SECTION 4.2 Remittances. The Servicer shall deposit an amount equal to all
Collections into the Collection Account within two Business Days after receipt;
provided, however, that if the Monthly Remittance Condition is satisfied, then
the Servicer shall not be required to deposit into the Collection Account an
amount equal to the Collections received

 

14



--------------------------------------------------------------------------------

during any Collection Period until noon, New York City time, on the following
Payment Date. The “Monthly Remittance Condition” shall be deemed to be satisfied
if (i) COAF or one of its Affiliates is the Servicer, (ii) no Servicer
Termination Event has occurred and is continuing and (iii) Capital One Financial
Corporation has a short-term debt rating of at least “Prime-1” from Moody’s and
“A-1” from Standard & Poor’s. Notwithstanding the foregoing, the Servicer may
remit Collections to the Collection Account on any other alternate remittance
schedule (but not later than the related Payment Date) if the Rating Agency
Condition is satisfied with respect to such alternate remittance schedule and,
unless the Note Insurer is not the Controlling Party, the Note Insurer has
provided its prior written consent to such alternate remittance schedule.
Pending deposit into the Collection Account, Collections may be commingled and
used by the Servicer at its own risk and are not required to be segregated from
its own funds.

 

SECTION 4.3 Additional Deposits and Payments.

 

(a) On each Payment Date, the Servicer and the Seller will deposit into the
Collection Account the aggregate Repurchase Price with respect to Repurchased
Receivables purchased by the Servicer or the Seller on such Payment Date and the
Servicer will deposit into the Collection Account all amounts to be paid under
Section 8.1. All such deposits with respect to a Payment Date will be made, in
immediately available funds by noon, New York City time, on such Payment Date
related to such Collection Period.

 

(b) The Indenture Trustee will, on the Payment Date relating to each Collection
Period, withdraw from the Reserve Account the Reserve Account Draw Amount and
the investment income accrued during such Collection Period from the investment
of funds in the Reserve Account and deposit such amounts in the Collection
Account.

 

(c) The Indenture Trustee will, on the Payment Date relating to each Collection
Period, withdraw from the Pre-Funding Account the investment income accrued
during such Collection Period from the investment of funds in the Pre-Funding
Account and deposit such amount in the Collection Account.

 

(d) The Indenture Trustee will, on each Payment Date, withdraw from the Reserve
Account the Reserve Account Excess Amount, if any, for such Payment Date and
deposit such amount in the Collection Account.

 

(e) On the Closing Date the Seller will deposit, or cause to be deposited from
proceeds of the sale of the Notes, into the Reserve Account an amount equal to
the Initial Reserve Account Deposit Amount.

 

(f) On each Funding Date, the Seller will deposit into the Reserve Account an
amount equal to the Subsequent Reserve Account Deposit Amount for such Funding
Date.

 

(g) On or prior to the third Business Day preceding each Determination Date, the
Indenture Trustee shall send a written notice to the Servicer stating the amount
of investment income earned, if any, during the related Collection Period on
each Trust Account maintained at the Indenture Trustee.

 

15



--------------------------------------------------------------------------------

(h) The Indenture Trustee will promptly, but in no event later than noon (New
York City time) on the related Payment Date, deposit into the Collection Account
all Net Swap Receipts received by it under the Interest Rate Swap Agreement in
immediately available funds.

 

SECTION 4.4 Distributions.

 

(a) Prior to any acceleration of the Notes pursuant to Section 5.2 of the
Indenture, on each Payment Date, the Indenture Trustee (based on information
contained in the Servicer’s Certificate delivered on or before the related
Determination Date pursuant to Section 3.8) shall make the following deposits
and distributions, to the extent of Available Funds and the Reserve Account Draw
Amount, on deposit in the Collection Account for such Payment Date, in the
following order of priority:

 

(1) first, to the Indenture Trustee and the Owner Trustee, any accrued and
unpaid fees (including unpaid Indenture Trustee fees or Owner Trustee fees with
respect to prior periods) and any reasonable expenses (including indemnification
amounts) not previously paid by the Servicer; provided, however, that, unless
(i) an Event of Default or Servicer Termination Event has occurred and is
continuing and (ii) the Controlling Party shall consent otherwise, expenses and
indemnification amounts payable to the Indenture Trustee and the Owner Trustee
pursuant to this clause first and Section 5.4(b)(i) of the Indenture shall be
limited to $150,000 per annum in the aggregate;

 

(2) second, to the Servicer, the Servicing Fee and all unpaid Servicing Fees
with respect to prior periods;

 

(3) third, to the Swap Counterparty, the Net Swap Payment;

 

(4) fourth, to the Noteholders, on a pro rata basis, the Accrued Note Interest
due and accrued for the related Interest Period;

 

(5) fifth, provided that no Note Insurer Default has occurred and is continuing,
to the Note Insurer, the Premium (including any prior unpaid Premium) and the
Reimbursement Obligations (excluding Reimbursement Obligations relating to
payments made under the Note Insurance Policy with respect to principal of the
Notes) due to the Note Insurer;

 

(6) sixth, to the Principal Distribution Account for distribution to the Holders
of the Class A Notes, pursuant to Section 8.2(c) of the Indenture, the First
Allocation of Principal, if any;

 

(7) seventh, to the Note Insurer, all accrued and unpaid Premium and
Reimbursement Obligations to the extent not paid pursuant to clause fifth;

 

(8) eighth, to the Principal Distribution Account for distribution to the
Holders of the Class A Notes, in accordance with Section 8.2(c) of the
Indenture, the Second Allocation of Principal, if any;

 

16



--------------------------------------------------------------------------------

(9) ninth, to the Reserve Account, any additional amounts required to cause the
amount in the Reserve Account to equal the Specified Reserve Account Balance;

 

(10) tenth, on a pro rata basis, to the Swap Counterparty, any Swap Termination
Payments and to the Note Insurer, any reimbursement of payments made under the
Swap Policy in respect of Swap Termination Payments;

 

(11) eleventh, to the Owner Trustee and the Indenture Trustee, expenses
(including indemnification amounts) permitted under the Trust Agreement and the
Indenture, as applicable, which have not been previously paid; and

 

(12) twelfth, to or at the direction of the Residual Interestholder, any funds
remaining.

 

Notwithstanding any other provision of this Section 4.4, following the
occurrence and during the continuation of an Event of Default which has resulted
in an acceleration of the Notes, the Indenture Trustee shall apply all amounts
on deposit in the Collection Account pursuant to Section 5.4(b) of the
Indenture.

 

(b) After the payment in full of the Notes, all amounts payable to the Note
Insurer under the Insurance Agreement, all amounts payable to the Swap
Counterparty and all other amounts payable under Section 4.4(a), all Collections
shall be paid to or in accordance with the instructions provided from time to
time by the Residual Interestholder.

 

SECTION 4.5 Net Deposits. If the Monthly Remittance Condition is satisfied, the
Servicer shall be permitted to deposit into the Collection Account only the net
amount distributable to Persons other than the Servicer and its Affiliates on
the Payment Date. The Servicer shall, however, account as if all of the deposits
and distributions described herein were made individually and in such event the
Indenture Trustee shall distribute funds pursuant to Section 4.4(a) hereof
without allocating any amounts for payment to the Servicer or its Affiliates.

 

SECTION 4.6 Statements to Noteholders and Residual Interestholders. On or before
each Determination Date, the Servicer shall provide to the Residual
Interestholders and to the Indenture Trustee (with a copy to each Rating Agency,
the Note Insurer, the Swap Counterparty and the Issuer) for the Indenture
Trustee to forward to each Noteholder of record as of the most recent Record
Date, a statement setting forth for the Collection Period and Payment Date
relating to such Determination Date the following information (to the extent
applicable):

 

(a) the aggregate amount being paid on such Payment Date in respect of interest
on and principal of each Class of Notes;

 

(b) the Class A-1 Note Balance, the Class A-2 Note Balance, the Class A-3 Note
Balance, the Class A-4 Note Balance and the Note Factor with respect to each
Class of Notes, in each case after giving effect to payments on such Payment
Date;

 

(c) (i) the amount on deposit in the Reserve Account and the Specified Reserve
Account Balance, each as of the beginning and end of the related Collection
Period,

 

17



--------------------------------------------------------------------------------

(ii) the amount deposited in the Reserve Account in respect of such Payment
Date, if any, (iii) the Reserve Account Draw Amount and the Reserve Account
Excess Amount, if any, to be withdrawn from the Reserve Account on such Payment
Date, (iv) the balance on deposit in the Reserve Account on such Payment Date
after giving effect to withdrawals therefrom and deposits thereto in respect of
such Payment Date and (v) the change in such balance from the immediately
preceding Payment Date;

 

(d) the First Allocation of Principal and the Second Allocation of Principal for
such Payment Date;

 

(e) the Pool Balance and the Pool Factor as of the close of business on the last
day of the preceding Collection Period;

 

(f) the amount of the Servicing Fee to be paid to the Servicer with respect to
the related Collection Period and the amount of any unpaid Servicing Fees and
the change in such amount from that of the prior Payment Date;

 

(g) the amount of the Noteholders’ Interest Carryover Shortfall, if any, on such
Payment Date and the change in such amount from the preceding Payment Date;

 

(h) the aggregate Repurchase Price with respect to Repurchased Receivables paid
by (i) the Servicer and (ii) the Seller with respect to the related Collection
Period;

 

(i) the amount on deposit in the Pre-Funding Account (until the termination of
the Funding Period);

 

(j) the Net Swap Receipts and Net Swap Payment, if any;

 

(k) the amount of fees to be paid to the Indenture Trustee and the Owner Trustee
with respect to the related Payment Date and the amount of any unpaid fees to
the Indenture Trustee and the Owner Trustee and the change in such amount from
that of the prior Payment Date;

 

(l) the Deficiency Amount, if any;

 

(m) the Delinquency Ratio (as defined in the Insurance Agreement) as of such
Determination Date; and

 

(n) the Cumulative Net Charge-off Ratio (as defined in the Insurance Agreement)
as of such Determination Date.

 

Each amount set forth pursuant to clause (a) or (g) above relating to the Notes
shall be expressed as a dollar amount per $1,000 of the Initial Note Balance of
the Notes (or Class thereof).

 

The Indenture Trustee may make available via the Indenture Trustee’s internet
website all reports or notices required to be provided by the Indenture Trustee
under this Section 4.6. Any information that is disseminated in accordance with
the provisions of this Section 4.6 shall not be required to be disseminated in
any other form or manner. The Indenture Trustee will make no representation or
warranties as to the accuracy or completeness of such documents and will assume
no responsibility therefor.

 

18



--------------------------------------------------------------------------------

The Indenture Trustee’s internet website shall be initially located at
“www.jpmorgan.com/absmbs” or at such other address as shall be specified by the
Indenture Trustee from time to time in writing to the Noteholders, the Servicer,
the Issuer or any Paying Agent. In connection with providing access to the
Indenture Trustee’s internet website, the Indenture Trustee may require
registration and the acceptance of a disclaimer. The Indenture Trustee shall not
be liable for the dissemination of information in accordance with this
Agreement.

 

SECTION 4.7 No Duty to Confirm. The Indenture Trustee shall have no duty or
obligation to verify or confirm the accuracy of any of the information or
numbers set forth in the Servicer’s Certificate delivered by the Servicer to the
Indenture Trustee, and the Indenture Trustee shall be fully protected in relying
upon such Servicer’s Certificate.

 

SECTION 4.8 Interest Rate Swap Agreement.

 

(a) The Issuer shall enter into the Initial Interest Rate Swap Agreement with
the Initial Swap Counterparty. Subject to the requirements of this Section 4.8,
the Issuer may from time to time enter into one or more Replacement Interest
Rate Swap Agreements in the event that the Initial Interest Rate Swap Agreement
is terminated due to any “Termination Event” or “Event of Default” (each as
defined in the Initial Interest Rate Swap Agreement) prior to its scheduled
expiration and in accordance with the terms of such Interest Rate Swap
Agreement. Other than any Replacement Interest Rate Swap Agreement entered into
pursuant to this Section 4.8(a), the Issuer may not enter into any additional
interest rate swap agreements.

 

(b) In the event of any early termination of any Interest Rate Swap Agreement,
(i) the Indenture Trustee shall establish the Swap Termination Payment Account
over which the Indenture Trustee shall have exclusive control and the sole right
of withdrawal, and in which no Person other than the Indenture Trustee, the
Noteholders and the Note Insurer shall have any legal or beneficial interest,
(ii) any Swap Termination Payments received from the Swap Counterparty will be
remitted to the Swap Termination Payment Account and (iii) any Swap Replacement
Proceeds received from a Replacement Swap Counterparty will be remitted directly
to the Swap Counterparty; provided, that any such remittance to the Swap
Counterparty shall not exceed the amounts, if any, owed to the Swap Counterparty
under the Interest Rate Swap Agreement; provided, further that the Swap
Counterparty shall only receive Swap Replacement Proceeds if all Swap
Termination Payments due from the Swap Counterparty to the Issuer have been paid
in full and if such amounts have not been paid in full then the amount of Swap
Replacement Proceeds necessary to make up any deficiency shall be remitted to
the Swap Termination Payment Account.

 

(c) The Issuer shall promptly, following the early termination of any Initial
Interest Rate Swap Agreement due to an “Event of Default” or “Termination Event”
(each as defined in the Initial Interest Rate Swap Agreement) and in accordance
with the terms of such Interest Rate Swap Agreement, enter into a Replacement
Interest Rate Swap Agreement to the extent possible and practicable through
application of funds available in the Swap Termination

 

19



--------------------------------------------------------------------------------

Payment Account unless (i) the Note Insurer (so long as the Note Insurer is the
Controlling Party) does not consent or (ii) entering into such Replacement
Interest Rate Swap Agreement will cause the Rating Agency Condition not to be
satisfied.

 

(d) To the extent that (i) the funds available in the Swap Termination Payment
Account exceed the costs of entering into a Replacement Interest Rate Swap
Agreement or (ii) the Issuer determines with the consent of the Note Insurer (so
long as the Note Insurer is the Controlling Party) not to replace the Initial
Interest Rate Swap Agreement and the Rating Agency Condition is met with respect
to such determination, the amounts in the Swap Termination Payment Account
(other than funds used to pay the costs of entering into a Replacement Interest
Rate Swap Agreement, if applicable) shall be included in Available Funds and
allocated in accordance with the order of priority specified in Section 4.4(a)
on the following Payment Date. In any other situation, amounts on deposit in the
Swap Termination Payment Account at any time shall be invested pursuant to
Section 4.1(b) and on each Payment Date after the creation of a Swap Termination
Payment Account, the funds therein shall be used to cover any shortfalls in the
amounts payable under clauses (1) through (8) under Section 4.4(a), provided
that in no event will the amount withdrawn from the Swap Termination Payment
Account on such Payment Date exceed the amount of Net Swap Receipts that would
have been required to be paid on such Payment Date under the terminated Interest
Rate Swap Transaction had there been no termination of such transaction. Any
amounts remaining in the Swap Termination Payment Account after payment in full
of the Class A-4 Notes shall be included in Available Funds and allocated in
accordance with the order of priority specified in Section 4.4(a) on the
following Payment Date.

 

(e) If the Swap Counterparty is required to post collateral under the terms of
the Interest Rate Swap Agreement, the Indenture Trustee shall establish the Swap
Collateral Account over which the Indenture Trustee shall have exclusive control
and the sole right of withdrawal, and in which no Person other than the
Indenture Trustee, the Noteholders and the Note Insurer shall have any legal or
beneficial interest. The Indenture Trustee shall deposit all collateral received
from the Swap Counterparty under the Interest Rate Swap Agreement into the Swap
Collateral Account. Any and all funds at any time on deposit in, or otherwise to
the credit of, the Swap Collateral Account shall be held in trust by the
Indenture Trustee for the benefit of the Noteholders and the Note Insurer. The
only permitted withdrawal from or application of funds on deposit in, or
otherwise to the credit of, the Swap Collateral Account shall be (i) for
application to obligations of the Swap Counterparty to the Issuer under the
Interest Rate Swap Agreement in accordance with the terms of the Interest Rate
Swap Agreement or (ii) to return collateral to the Swap Counterparty when and as
required by the Interest Rate Swap Agreement.

 

(f) If at any time the Interest Rate Swap Agreement becomes subject to early
termination due to the occurrence of an “Event of Default” or “Termination
Event” (as defined in the Interest Rate Swap Agreement), the Issuer and the
Indenture Trustee shall use reasonable efforts (following the expiration of any
applicable grace period) to enforce the rights of the Issuer thereunder as may
be permitted by the terms of the Interest Rate Swap Agreement and consistent
with the terms hereof and subject to any rights of the Note Insurer herein or
under the Interest Rate Swap Agreement. To the extent not fully paid from Swap
Replacement Proceeds, any Swap Termination Payment owed by the Issuer to the
Swap Counterparty under the Interest Rate Swap Agreement shall be payable to the
Swap Counterparty in installments made on each

 

20



--------------------------------------------------------------------------------

following Payment Date until paid in full in accordance with the order of
priority specified in Section 4.4(a). To the extent that the Swap Replacement
Proceeds exceed any such Swap Termination Payments (or if there are no Swap
Termination Payments due to the Swap Counterparty), the Swap Replacement
Proceeds in excess of such Swap Termination Payments, if any, shall be included
in Available Funds and allocated and applied in accordance with the order of
priority specified in Section 4.4(a) on the following Payment Date.

 

ARTICLE V

THE SELLER; SERVICER INDEMNITIES

 

SECTION 5.1 Representations and Warranties of Seller. The Seller makes the
following representations and warranties as of the Closing Date and as of each
Funding Date on which the Issuer will be deemed to have relied in acquiring the
Transferred Assets. The representations and warranties speak as of the execution
and delivery of this Agreement and will survive the conveyance of the
Transferred Assets to the Issuer and the pledge thereof by the Issuer to the
Indenture Trustee pursuant to the Indenture:

 

(a) Existence and Power. The Seller is a Delaware limited liability company
validly existing and in good standing under the laws of its state of
organization and has, in all material respects, full power and authority to own
its assets and operate its business as presently owned or operated, and to
execute, deliver and perform its obligations under the Transaction Documents to
which it is a party or affect the enforceability or collectibility of the
Receivables or any other part of the Transferred Assets. The Seller has obtained
all necessary licenses and approvals in each jurisdiction where the failure to
do so would materially and adversely affect the ability of the Seller to perform
its obligations under the Transaction Documents or affect the enforceability or
collectibility of the Receivables or any other part of the Transferred Assets.

 

(b) Authorization and No Contravention. The execution, delivery and performance
by the Seller of the Transaction Documents to which it is a party have been duly
authorized by all necessary action on the part of the Seller and do not
contravene or constitute a default under (i) any applicable law, rule or
regulation, (ii) its organizational documents or (iii) any indenture or
agreement or instrument to which the Seller is a party or by which its
properties are bound (other than violations of such laws, rules, regulations,
indentures or agreements which do not affect the legality, validity or
enforceability of any of such agreements and which, individually or in the
aggregate, would not materially and adversely affect the transactions
contemplated by, or the Seller’s ability to perform its obligations under, the
Transaction Documents).

 

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Seller of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made and (iii) approval, authorizations or
filings which, if not obtained or made, would not have a material adverse effect
on the enforceability or collectibility of the Receivables or any other part of
the Transferred Assets or would not materially and adversely affect the ability
of the Seller to perform its obligations under the Transaction Documents.

 

21



--------------------------------------------------------------------------------

(d) Binding Effect. Each Transaction Document to which the Seller is a party
constitutes the legal, valid and binding obligation of the Seller enforceable
against the Seller in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws affecting the enforcement of
creditors’ rights generally and, if applicable, the rights of creditors of
limited liability companies from time to time in effect or by general principles
of equity.

 

(e) Lien Filings. The Seller is not aware of any material judgment, ERISA or tax
lien filings against the Seller.

 

(f) No Proceedings. There are no actions, orders, suits or proceedings pending
or, to the knowledge of the Seller, threatened against the Seller before or by
any Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or any of the other Transaction Documents, (ii) seek to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents, (iii)
seek any determination or ruling that would materially and adversely affect the
performance by the Seller of its obligations under this Agreement or any of the
other Transaction Documents or the collectibility or enforceability of the
Receivables, or (iv) relate to the Seller that would materially and adversely
affect the federal or Applicable Tax State income, excise, franchise or similar
tax attributes of the Notes.

 

(g) [Reserved].

 

(h) Trade Name. “Capital One Auto Receivables, LLC” is the only trade name under
which the Seller is currently operating its business. For the six (6) years (or
such shorter period of time during which the Seller was in existence) preceding
the date hereof, the Seller operated its business under the trade name “Capital
One Auto Receivables, LLC”. “Capital One Auto Receivables, LLC” is the name of
the Seller indicated on the public record of the Seller’s jurisdiction of
organization which shows the Seller to have been organized.

 

(i) Principal Executive Office. Since its inception, the Seller has maintained
its principal executive office in the Commonwealth of Virginia.

 

(j) Investment Company Act. The Seller is not an “investment company” that is
registered or required to be registered under, or otherwise subject to the
restrictions of, the Investment Company Act of 1940, as amended.

 

SECTION 5.2 Liability of the Servicer; Indemnities. The Servicer shall be liable
in accordance herewith only to the extent of the obligations specifically
undertaken by the Servicer under this Agreement, and hereby agrees to the
following:

 

(a) The Servicer shall indemnify, defend, and hold harmless the Issuer, the
Owner Trustee, the Indenture Trustee, the Note Insurer, the Noteholders and the
Residual Interestholder from and against any loss, liability or expense incurred
by reason of the Seller’s violation of federal or State securities laws in
connection with the registration or the sale of the Notes.

 

22



--------------------------------------------------------------------------------

(b) The Servicer will pay any and all taxes levied or assessed upon the Issuer
or upon all or any part of the Trust Estate.

 

(c) Indemnification under this Section 5.2 will survive the resignation or
removal of the Owner Trustee or the Indenture Trustee and the termination of
this Agreement and will include, without limitation, reasonable fees and
expenses of counsel and expenses of litigation. If the Servicer has made any
indemnity payments pursuant to this Section 5.2 and the Person to or on behalf
of whom such payments are made thereafter collects any of such amounts from
others, such Person will promptly repay such amounts to the Servicer, without
interest.

 

SECTION 5.3 Merger or Consolidation of, or Assumption of the Obligations of,
Seller. Any Person (i) into which the Seller may be merged or consolidated, (ii)
resulting from any merger, conversion, or consolidation to which the Seller is a
party, (iii) succeeding to the business of the Seller, or (iv) more than 50% of
the voting stock or voting power and 50% or more of the economic equity of which
is owned directly or indirectly by Capital One Financial Corporation, which
Person in any of the foregoing cases executes an agreement of assumption to
perform every obligation of the Seller under this Agreement, will be the
successor to the Seller under this Agreement without the execution or filing of
any document or any further act on the part of any of the parties to this
Agreement. Notwithstanding the foregoing, if the Seller enters into any of the
foregoing transactions and is not the surviving entity, (x) the Seller shall
deliver to the Indenture Trustee and the Note Insurer an Officer’s Certificate
and an Opinion of Counsel each stating that such merger, conversion,
consolidation or succession and such agreement of assumption comply with this
Section 5.3 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with and (y) the
Seller will deliver to the Indenture Trustee and the Note Insurer an Opinion of
Counsel either (A) stating that, in the opinion of such counsel, all financing
statements and continuation statements and amendments thereto have been executed
and filed that are necessary fully to preserve and protect the interest of the
Issuer and the Indenture Trustee, respectively, in the Receivables, and reciting
the details of such filings, or (B) stating that, in the opinion of such
counsel, no such action is necessary to preserve and protect such interest. The
Seller will provide notice of any merger, conversion, consolidation, or
succession pursuant to this Section 5.3 to the Rating Agencies and the Note
Insurer. Notwithstanding anything herein to the contrary, the execution of the
foregoing agreement of assumption and compliance with clauses (x) and (y) of
this Section 5.3 will be conditions to the consummation of any of the
transactions referred to in clauses (i), (ii) or (iii) of this Section 5.3 in
which the Seller is not the surviving entity.

 

SECTION 5.4 Limitation on Liability of Seller and Others. The Seller and any
officer or employee or agent of the Seller may rely in good faith on the advice
of counsel or on any document of any kind, prima facie properly executed and
submitted by any Person respecting any matters arising hereunder. The Seller
will not be under any obligation to appear in, prosecute, or defend any legal
action that is not incidental to its obligations under this Agreement, and that
in its opinion may involve it in any expense or liability.

 

SECTION 5.5 Seller May Own Notes. The Seller, and any Affiliate of the Seller,
may in its individual or any other capacity become the owner or pledgee of Notes
with the same rights as it would have if it were not the Seller or an Affiliate
thereof, except as otherwise expressly provided herein or in the other
Transaction Documents. Except as set forth herein or

 

23



--------------------------------------------------------------------------------

in the other Transaction Documents, Notes so owned by the Seller or any such
Affiliate will have an equal and proportionate benefit under the provisions of
this Agreement and the other Transaction Documents, without preference,
priority, or distinction as among all of the Notes. Unless all Notes are owned
by the Issuer, the Seller, the Servicer, the Administrator or any of their
respective Affiliates, any Notes owned by the Issuer, the Seller, the Servicer,
the Administrator or any of their respective Affiliates shall be disregarded
with respect to the determination of any request, demand, authorization,
direction, notice, consent, vote or waiver hereunder or under any other
Transaction Document.

 

SECTION 5.6 Sarbanes-Oxley Act Requirements. To the extent any documents are
required to be filed or any certification is required to be made with respect to
the Issuer or the Notes pursuant to the Sarbanes-Oxley Act, the Seller shall
prepare and execute any such document or certification and is authorized to file
such document or certification on behalf of the Issuer.

 

SECTION 5.7 Compliance with Organizational Documents. The Seller shall comply
with its limited liability company agreement and other organizational documents.

 

SECTION 5.8 Perfection Representations, Warranties and Covenants. The Seller
hereby makes the perfection representations, warranties and covenants attached
hereto as Exhibit E to the Issuer, the Indenture Trustee and the Note Insurer
and the Issuer shall be deemed to have relied on such representations,
warranties and covenants in acquiring the Transferred Assets.

 

ARTICLE VI

THE SERVICER

 

SECTION 6.1 Representations of Servicer. The Servicer makes the following
representations and warranties as of the Closing Date and as of each Funding
Date on which the Issuer will be deemed to have relied in acquiring the
Transferred Assets. The representations and warranties speak as of the execution
and delivery of this Agreement and will survive the conveyance of the
Transferred Assets to the Issuer and the pledge thereof by the Issuer to the
Indenture Trustee pursuant to the Indenture:

 

(a) Existence and Power. The Servicer is a Texas corporation validly existing
and in good standing under the laws of its state of organization and has, in all
material respects, full power and authority to own its assets and operate its
business as presently owned or operated, and to execute, deliver and perform its
obligations under the Transaction Documents to which it is a party or which
affect the enforceability or collectibility of the Receivables or any other part
of the Transferred Assets. The Servicer has obtained all necessary licenses and
approvals in each jurisdiction where the failure to do so would materially and
adversely affect the ability of the Servicer to perform its obligations under
the Transaction Documents or affect the enforceability or collectibility of the
Receivables or any other part of the Transferred Assets.

 

(b) Authorization and No Contravention. The execution, delivery and performance
by the Servicer of the Transaction Documents to which it is a party have been
duly authorized by all necessary action on the part of the Servicer and do not
contravene or constitute a default under (i) any applicable law, rule or
regulation, (ii) its organizational documents or

 

24



--------------------------------------------------------------------------------

(iii) any material indenture or material agreement or instrument to which the
Servicer is a party or by which its properties are bound, in each case, other
than violations of such laws, rules, regulations, indentures or agreements which
do not affect the legality, validity or enforceability of any of such agreements
and which, individually or if the aggregate, would not materially and adversely
affect the transactions contemplated by, or the Servicer’s ability to perform
its obligations under, the Transaction Documents.

 

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Servicer of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made or approvals, authorizations or
filings which will be made on a timely basis and (iii) approval, authorizations
or filings which, if not obtained or made, would not have a material adverse
effect on the enforceability or collectibility of the Receivables or would not
materially and adversely affect the ability of the Servicer to perform its
obligations under the Transaction Documents.

 

(d) Binding Effect. Each Transaction Document to which the Servicer is a party
constitutes the legal, valid and binding obligation of the Servicer enforceable
against the Servicer in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws affecting creditors’ rights
generally and, if applicable, the rights of creditors of limited liability
companies from time to time in effect or by general principles of equity.

 

(e) No Proceedings. There are no actions, suits or proceedings pending or, to
the knowledge of the Servicer, threatened against the Servicer before or by any
Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or any of the other Transaction Documents, (ii) seek to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents, (iii)
seek any determination or ruling that would materially and adversely affect the
performance by the Servicer of its obligations under this Agreement or any of
the other Transaction Documents, or (iv) relate to the Servicer that would
materially and adversely affect the federal or Applicable Tax State income,
excise, franchise or similar tax attributes of the Notes.

 

SECTION 6.2 Indemnities of Servicer. The Servicer will be liable in accordance
herewith only to the extent of the obligations specifically undertaken by the
Servicer under this Agreement, and hereby agrees to the following:

 

(a) The Servicer will defend, indemnify and hold harmless the Issuer, the Owner
Trustee, the Indenture Trustee, the Noteholders, the Note Insurer, the Residual
Interestholders and the Seller from and against any and all costs, expenses,
losses, damages, claims and liabilities, arising out of or resulting from the
use, ownership or operation by the Servicer or any Affiliate thereof of a
Financed Vehicle.

 

(b) The Servicer will indemnify, defend and hold harmless the Issuer, the Owner
Trustee and the Indenture Trustee from and against any taxes that may at any
time be asserted against any such Person with respect to the transactions
contemplated herein or in the

 

25



--------------------------------------------------------------------------------

other Transaction Documents, if any, including, without limitation, any sales,
gross receipts, general corporation, tangible personal property, privilege, or
license taxes (but, in the case of the Issuer, not including any taxes asserted
with respect to, and as of the date of, the conveyance of the Receivables to the
Issuer or the issuance and original sales of the Notes, or asserted with respect
to ownership of the Receivables, or federal or other Applicable Tax State income
taxes arising out of the transactions contemplated by this Agreement and the
other Transaction Documents) and costs and expenses in defending against the
same. For the avoidance of doubt, the Servicer will not indemnify for any costs,
expenses, losses, claims, damages or liabilities due to the credit risk of the
Obligor and for which reimbursement would constitute recourse for uncollectible
Receivables.

 

(c) The Servicer will indemnify, defend and hold harmless the Issuer, the Owner
Trustee, the Indenture Trustee, the Noteholders, the Note Insurer, the Residual
Interestholders and the Seller from and against any and all costs, expenses,
losses, claims, damages, and liabilities to the extent that such cost, expense,
loss, claim, damage, or liability arose out of, or was imposed upon any such
Person through, the negligence, willful misfeasance, or bad faith (other than
errors in judgment) of the Servicer in the performance of its duties under this
Agreement or any other Transaction Document to which it is a party, or by reason
of its failure to perform its obligations or of reckless disregard of its
obligations and duties under this Agreement or any other Transaction Document to
which it is a party; provided, however, that the Servicer will not indemnify for
any costs, expenses, losses, claims, damages or liabilities arising from its
breach of any covenant for which the repurchase of the affected Receivables is
specified as the sole remedy pursuant to Section 2.6 or Section 3.6 (except to
the extent described in Section 3.6).

 

(d) The Servicer will indemnify Wilmington Trust Company in its individual
capacity and as trustee and its successors, assigns, directors, officers,
employees and agents (the “Indemnified Parties”) from and against, any and all
loss, liability, expense, tax, penalty or claim (including reasonable legal fees
and expenses) of any kind and nature whatsoever which may at any time be imposed
on, incurred by, or asserted against Wilmington Trust Company in its individual
capacity and as trustee or any Indemnified Party in any way relating to or
arising out of the Trust Agreement, the other Transaction Documents, the Trust
Estate, the administration of the Trust Estate or the action or inaction of
Wilmington Trust Company under the Trust Agreement; provided, however, that the
Servicer shall not be liable for or required to indemnify Wilmington Trust
Company from and against any of the foregoing expenses arising or resulting from
(i) its own willful misconduct, bad faith or gross negligence, (ii) the
inaccuracy of any representation or warranty contained in Section 7.3 of the
Trust Agreement expressly made by Wilmington Trust Company in its individual
capacity, (iii) liabilities arising from the failure of Wilmington Trust Company
to perform obligations expressly undertaken by it in the last sentence of
Section 6.4 of the Trust Agreement or (iv) taxes, fees or other charges on,
based on or measured by, any fees, commissions or compensation received by the
Owner Trustee. To the extent not paid by the Servicer, such indemnification
shall be paid in accordance with Section 4.4 of this Agreement or Section 5.4(b)
of the Indenture. The Servicer will compensate the Indenture Trustee and
indemnify the Indenture Trustee to the extent and subject to the conditions set
forth in Section 6.7 of the Indenture, except to the extent that any cost,
expense, loss, claim, damage or liability arises out of or is incurred in
connection with the performance by the Indenture Trustee of the duties of a
Successor Servicer hereunder.

 

26



--------------------------------------------------------------------------------

(e) Indemnification under this Section 6.2 by COAF (or any successor thereto
pursuant to Section 7.1) as Servicer, with respect to the period such Person was
the Servicer, will survive the termination of such Person as Servicer or a
resignation by such Person as Servicer as well as the termination of this
Agreement or the resignation or removal of the Owner Trustee or the Indenture
Trustee and will include reasonable fees and expenses of counsel and expenses of
litigation. If the Servicer has made any indemnity payments pursuant to this
Section 6.2 and the Person to or on behalf of whom such payments are made
thereafter collects any of such amounts from others, such Person will promptly
repay such amounts to the Servicer, without interest.

 

SECTION 6.3 Merger or Consolidation of, or Assumption of the Obligations of,
Servicer. Any Person (i) into which the Servicer may be merged or consolidated,
(ii) resulting from any merger, conversion, or consolidation to which the
Servicer is a party, (iii) succeeding to the business of the Servicer, or (iv)
any company or other business entity of which Capital One Financial Corporation
owns, directly or indirectly, more than 50% of the voting stock or voting power
and 50% or more of the economic equity, which Person in any of the foregoing
cases executes an agreement of assumption to perform every obligation of the
Servicer under this Agreement, will be the successor to the Servicer under this
Agreement without the execution or filing of any paper or any further act on the
part of any of the parties to this Agreement. Notwithstanding the foregoing, if
the Servicer enters into any of the foregoing transactions and is not the
surviving entity, (x) the Servicer shall deliver to the Indenture Trustee and
the Note Insurer an Officer’s Certificate and an Opinion of Counsel each stating
that such merger, conversion, consolidation, or succession and such agreement of
assumption comply with this Section 6.3 and that all conditions precedent
provided for in this Agreement relating to such transaction have been complied
with and (y) the Servicer will deliver to the Indenture Trustee and the Note
Insurer an Opinion of Counsel either (A) stating that, in the opinion of such
counsel, all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary fully to preserve and
protect the interest of the Issuer and the Indenture Trustee, respectively, in
the Receivables, and reciting the details of such filings, or (B) stating that,
in the opinion of such counsel, no such action is necessary to preserve and
protect such interests. The Servicer will provide notice of any merger,
conversion, consolidation or succession pursuant to this Section 6.3 to the
Rating Agencies and the Note Insurer. Notwithstanding anything herein to the
contrary, the execution of the foregoing agreement of assumption and compliance
with clauses (x) and (y) of this Section 6.3 will be conditions to the
consummation of any of the transactions referred to in clauses (i), (ii), or
(iii) of this Section 6.3 in which the Servicer is not the surviving entity.

 

SECTION 6.4 Limitation on Liability of Servicer and Others.

 

(a) Neither the Servicer nor any of the directors or officers or employees or
agents of the Servicer will be under any liability to the Issuer, the Indenture
Trustee, the Owner Trustee, the Noteholders, the Note Insurer, the Swap
Counterparty or the Residual Interestholders, except as provided under this
Agreement, for any action taken or for refraining from the taking of any action
pursuant to this Agreement or for errors in judgment; provided, however, that
this provision will not protect the Servicer or any such Person against any
liability that would otherwise be imposed by reason of willful misfeasance or
bad faith in the performance of duties or by reason of its failure to perform
its obligations or of reckless disregard of obligations and duties under this
Agreement, or by reason of negligence in the

 

27



--------------------------------------------------------------------------------

performance of its duties under this Agreement (except for errors in judgment).
The Servicer and any director, officer or employee or agent of the Servicer may
rely in good faith on any Opinion of Counsel or on any Officer’s Certificate of
the Seller or certificate of auditors believed to be genuine and to have been
signed by the proper party in respect of any matters arising under this
Agreement.

 

(b) Except as provided in this Agreement, the Servicer will not be under any
obligation to appear in, prosecute, or defend any legal action that is not
incidental to its duties to service the Receivables in accordance with this
Agreement, and that in its opinion may involve it in any expense or liability;
provided, however, that the Servicer may undertake any reasonable action that it
may deem necessary or desirable in respect of this Agreement and the rights and
duties of the parties to this Agreement and the interests of the Noteholders and
the Residual Interestholders under this Agreement. In such event, the legal
expenses and costs of such action and any liability resulting therefrom will be
expenses, costs and liabilities of the Servicer.

 

SECTION 6.5 Delegation of Duties. The Servicer may, at any time without notice
or consent, delegate (a) any or all of its duties (including, without
limitation, its duties as custodian) under the Transaction Documents to any of
its Affiliates or (b) specific duties (including, without limitation, its duties
as custodian) to sub-contractors who are in the business of performing such
duties; provided, that no such delegation shall relieve the Servicer of its
responsibility with respect to such duties and the Servicer shall remain
obligated and liable to the Note Insurer, the Issuer and the Indenture Trustee
for its duties hereunder as if the Servicer alone were performing such duties.

 

SECTION 6.6 COAF Not to Resign as Servicer. Subject to the provisions of
Sections 6.3 and 6.5, (a) COAF will not resign from the obligations and duties
hereby imposed on it as Servicer under this Agreement except upon determination
that the performance of its duties under this Agreement by reason of a change in
applicable legal requirements is no longer permissible under applicable law and
(b) COAF will not assign this Agreement or any of its rights, powers, duties or
obligations hereunder. Notice of any such determination permitting the
resignation of COAF will be communicated to the Issuer, the Note Insurer and the
Indenture Trustee at the earliest practicable time (and, if such communication
is not in writing, will be confirmed in writing at the earliest practicable
time) and any such determination will be evidenced by an Opinion of Counsel to
such effect delivered to the Issuer, the Note Insurer and the Indenture Trustee
concurrently with or promptly after such notice. No such resignation will become
effective until a successor Servicer has assumed the responsibilities and
obligations of COAF as Servicer.

 

SECTION 6.7 Servicer May Own Notes. The Servicer, and any Affiliate of the
Servicer, may, in its individual or any other capacity, become the owner or
pledgee of Notes with the same rights as it would have if it were not the
Servicer or an Affiliate thereof, except as otherwise expressly provided herein
or in the other Transaction Documents. Except as set forth herein or in the
other Transaction Documents, Notes so owned by or pledged to the Servicer or
such Affiliate will have an equal and proportionate benefit under the provisions
of this Agreement, without preference, priority or distinction as among all of
the Notes.

 

28



--------------------------------------------------------------------------------

ARTICLE VII

TERMINATION OF SERVICER

 

SECTION 7.1 Termination of Servicer.

 

(a) If a Servicer Termination Event shall have occurred and be continuing, the
Indenture Trustee shall, at the direction of the Controlling Party, by notice
given to the Servicer, the Owner Trustee, the Issuer, the Administrator, the
Noteholders, the Note Insurer, the Swap Counterparty and each Rating Agency,
terminate the rights and obligations of the Servicer under this Agreement with
respect to the Receivables. In the event the Servicer is removed or resigns as
Servicer with respect to servicing the Receivables, the Indenture Trustee,
acting at the direction of the Controlling Party, shall appoint a successor
Servicer. Upon the Servicer’s receipt of notice of termination, such Servicer
will continue to perform its functions as Servicer under this Agreement only
until the date specified in such termination notice or, if no such date is
specified in such termination notice, until receipt of such notice. If a
successor Servicer has not been appointed at the time when the outgoing Servicer
ceases to act as Servicer in accordance with this Section 7.1, the Indenture
Trustee without further action will automatically be appointed the successor
Servicer. Notwithstanding the above, the Indenture Trustee, if it is legally
unable or is unwilling to so act, will appoint, or petition a court of competent
jurisdiction to appoint a successor Servicer. Any successor Servicer shall be an
established institution having a net worth of not less than $100,000,000 (or
such lesser amount that the Note Insurer may consent to in writing) and whose
regular business includes the servicing of comparable motor vehicle receivables
having an aggregate outstanding principal amount of not less than $50,000,000.

 

(b) The Controlling Party may waive any Servicer Termination Event. Upon any
such waiver, such Servicer Termination Event shall cease to exist and be deemed
to have been cured and not to have occurred, and any Servicer Termination Event
arising therefrom shall be deemed to have been cured and not to have occurred
for every purpose of this Agreement, but no such waiver shall extend to any
prior, subsequent or other Servicer Termination Event or impair any right
consequent thereto.

 

(c) If replaced, the Servicer agrees that it will use commercially reasonable
efforts at its own expense to effect the orderly and efficient transfer of the
servicing of the Receivables to a successor Servicer.

 

(d) Upon the effectiveness of the assumption by the successor Servicer of its
duties pursuant to this Section 7.1, the successor Servicer shall be the
successor in all respects to the Servicer in its capacity as Servicer under this
Agreement with respect to the Receivables, and shall be subject to all the
responsibilities, duties and liabilities relating thereto, except with respect
to the obligations of the predecessor Servicer that survive its termination as
Servicer, including indemnification obligations as set forth in Section 6.2(e).
In such event, the Indenture Trustee and the Owner Trustee are hereby authorized
and empowered to execute and deliver, on behalf of the predecessor Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such termination and replacement of the Servicer, whether to
complete the transfer and endorsement of the Receivables and related documents,
or otherwise. No Servicer

 

29



--------------------------------------------------------------------------------

shall resign or be relieved of its duties under this Agreement, as Servicer of
the Receivables, until a newly appointed Servicer for the Receivables shall have
assumed the responsibilities and obligations of the resigning or terminated
Servicer under this Agreement.

 

In connection with such appointment, the Indenture Trustee may make such
arrangements for the compensation of the successor Servicer out of Available
Funds as it and such successor Servicer will agree; provided, however, that no
such compensation will be in excess of the amount paid to the predecessor
Servicer under this Agreement.

 

SECTION 7.2 Notification to Noteholders. Upon any termination of, or appointment
of a successor to, the Servicer pursuant to this Article VII, the Indenture
Trustee will give prompt written notice thereof to the Owner Trustee, the
Issuer, the Note Insurer, the Administrator, each Rating Agency and to the
Noteholders at their respective addresses of record.

 

ARTICLE VIII

OPTIONAL PURCHASE

 

SECTION 8.1 Optional Purchase of Trust Estate. The Servicer (other than any
successor Servicer appointed pursuant to Section 7.1(a)) shall have the right at
its option (the “Optional Purchase”) to purchase the Trust Estate from the
Issuer on any Payment Date if, either before or after giving effect to any
payment of principal required to be made on such Payment Date, the aggregate
Pool Balance is less than or equal to 10% of the sum of (i) the initial Pool
Balance and (ii) the Initial Pre-Funding Account Deposit Amount divided by 87%.
The purchase price for the Trust Estate shall equal the Redemption Price (the
“Optional Purchase Price”), which amount shall be deposited by the Servicer into
the Collection Account on the Redemption Date. If the Servicer exercises the
Optional Purchase, the Notes shall be redeemed and in each case in whole but not
in part on the related Payment Date for the Redemption Price.

 

ARTICLE IX

THE NOTE INSURANCE POLICY

 

SECTION 9.1 Claims Under Note Insurance Policy.

 

(a) In the event that the Servicer’s Certificate with respect to any
Determination Date states that there is a Deficiency Amount, or in the event
that the Indenture Trustee has received a certified copy of a final,
nonappealable order of an appropriate court or other body exercising
jurisdiction of any Preference Amount, the Indenture Trustee shall furnish to
the Note Insurer no later than noon, New York City time, on the first Business
Day following the Indenture Trustee’s receipt of such Servicer’s Certificate or
certified copy, as applicable, a complete a notice substantially in the form of
Exhibit A or Exhibit B, as applicable, to the Note Insurance Policy (a “Notice”)
specifying the amount of the Deficiency Amount, provided, that if such Notice is
received after noon, New York City time, on such Business Day, it will be deemed
to be received before noon, New York City time, on the following Business Day.
If any such Notice is not in proper form or is otherwise insufficient for the
purpose of making a claim under the Note Insurance Policy, such Notice will be
deemed not to have been received for purposes of making such claim, and the
Insurer will promptly so advise the Indenture Trustee in

 

30



--------------------------------------------------------------------------------

writing and the Indenture Trustee may submit an amended or corrected Notice. If
such an amended or corrected Notice is in proper form and is otherwise
sufficient for the purpose of making a claim under the Note Insurance Policy, it
will be deemed to have been timely received on the Business Day of such
resubmission; provided, that if such notice is received after noon, New York
City time, it shall be deemed to be received before noon, New York City time, on
the following Business Day.

 

(b) The Indenture Trustee shall establish and maintain an Eligible Account for
the benefit of the Noteholders for the exclusive use as an account into which to
deposit any proceeds of the Note Insurance Policy (the “Insurance Account”).
Upon receipt of an Insured Payment from the Insurer, the Indenture Trustee shall
deposit such Insured Payment in the Insurance Account. All amounts on deposit in
the Insurance Account shall remain uninvested. On each Payment Date, the
Indenture Trustee shall return any money in the Insurance Account which does not
constitute an Insured Payment (as defined in the Note Insurance Policy) to the
Note Insurer. The Indenture Trustee shall distribute on each Payment Date, to
the Noteholders, the Insured Payment for such Payment Date from the Insurance
Account in accordance with the priorities set forth in Section 4.4(a).

 

(c) The Indenture Trustee will (i) receive as attorney-in-fact of each
Noteholder any Insured Payment from the Note Insurer and (ii) distribute such
Insured Payment as set forth in Section 9.1(b). Any and all Insured Payments
disbursed by the Indenture Trustee shall not be considered payment by the Issuer
with respect to the Notes, and shall not discharge the obligations of the Issuer
with respect thereto. The Note Insurer shall, upon any payment pursuant to the
Note Insurance Policy, in furtherance and not in limitation of its equitable
right of subrogation and its rights under the Insurance Agreement, to the extent
it makes any payment with respect to the Notes, become subrogated to the rights
of any Noteholder to receive any and all amounts due in respect of the Insured
Obligations as to which such payment was made. The Note Insurer shall be a
co-beneficiary of the Indenture Trustee’s lien under the Indenture. Subject to
and conditioned upon any payment with respect to the Notes by or on behalf of
the Note Insurer, the Indenture Trustee shall assign to the Insurer all rights
to the payment of interest or principal with respect to the Notes which are then
due for payment to the extent of all payments made by the Note Insurer, and the
Note Insurer may exercise any option, vote, right, power or the like with
respect to the Notes to the extent that it has made payment pursuant to the Note
Insurance Policy. The foregoing subrogation will in all cases be subject to the
rights of the Noteholders to receive all Scheduled Payments (as defined in the
Note Insurance Policy) in respect of the Notes.

 

(d) The Indenture Trustee will promptly notify the Note Insurer of any
proceeding or the institution of any action (of which a Responsible Officer of
the Indenture Trustee has actual knowledge) seeking the avoidance as a
preferential transfer under applicable bankruptcy, insolvency, receivership,
rehabilitation or similar law (a “Note Preference Claim”) of any payment made to
a Noteholder that has been deemed a preferential transfer and recoverable, or
theretofore recovered, from such Noteholder pursuant to Title 11 of United
States Code in accordance with an order of an appropriate court or other body.
Each Noteholder, by its purchase of Notes, and the Indenture Trustee hereby
agree that so long as the Note Insurer is the Controlling Party, the Note
Insurer may at any time during the continuation of any proceeding relating to a
Note Preference Claim direct all matters relating to such Note Preference Claim,

 

31



--------------------------------------------------------------------------------

including (i) the direction of any appeal of any order relating to any Note
Preference Claim and (ii) the posting of any surety, supersedeas or performance
bond pending any such appeal at the expense of the Note Insurer, but subject to
reimbursement as provided in the Insurance Agreement. In addition, and without
limitation of the foregoing, as set forth in Section 9.1(c), the Note Insurer
will be subrogated to, and each Noteholder and the Indenture Trustee hereby
delegate and assign, to the fullest extent permitted by law, the rights of the
Indenture Trustee and each Noteholder in the conduct of any proceeding with
respect to a Note Preference Claim, including all rights of any party to an
adversary proceeding action with respect to any court order issued in connection
with any such Note Preference Claim.

 

SECTION 9.2 Surrender of Note Insurance Policy. The Indenture Trustee shall
surrender the Note Insurance Policy to the Note Insurer for cancellation upon
the expiration of the Note Insurance Policy in accordance with the terms of the
Note Insurance Policy.

 

ARTICLE X

MISCELLANEOUS PROVISIONS

 

SECTION 10.1 Amendment.

 

(a) Any term or provision of this Agreement may be amended by the Seller and the
Servicer, with the prior written consent of the Note Insurer (so long as the
Note Insurer is the Controlling Party), but without the consent of the Indenture
Trustee, any Noteholder, the Issuer, the Swap Counterparty or the Owner Trustee;
provided that such amendment shall not, as evidenced by an Opinion of Counsel
delivered to the Indenture Trustee and the Owner Trustee, materially and
adversely affect the interests of any Noteholder, the Indenture Trustee or the
Owner Trustee; provided, further, that such amendment shall be deemed not to
materially and adversely affect the interests of any Noteholder, and no Opinion
of Counsel shall be required, if the Rating Agency Condition is satisfied with
respect to such amendment; provided, further, that such amendment shall not
materially and adversely affect the rights or obligations of the Swap
Counterparty under this Sale and Servicing Agreement unless (i) the Swap
Counterparty shall have consented in writing to such amendment (and such consent
shall be deemed to have been given if the Swap Counterparty does not object in
writing within ten (10) Business Days after confirmed verbal receipt of a
written request for such consent) and (ii) the Rating Agency Condition is
satisfied with respect to such amendment; provided, further, that if the Note
Insurer is not the Controlling Party, such amendment shall not materially and
adversely affect the interests of the Note Insurer without the prior written
consent of the Note Insurer.

 

(b) Any term or provision of this Agreement may be amended by the Seller and the
Servicer, with the prior written consent of the Note Insurer (so long as the
Note Insurer is the Controlling Party) but without the consent of the Indenture
Trustee, any Noteholder, the Swap Counterparty, the Issuer, the Owner Trustee or
any other Person to add, modify or eliminate any provisions as may be necessary
or advisable in order to enable the Seller, the Servicer or any of their
Affiliates to comply with or obtain more favorable treatment under any law or
regulation or any accounting rule or principle, it being a condition to any such
amendment that the Rating Agency Condition shall have been satisfied.

 

32



--------------------------------------------------------------------------------

(c) This Agreement may also be amended from time to time by the parties hereto,
with the prior written consent of the Controlling Party, for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of the
Noteholders or the Note Insurer; provided that no such amendment shall (i)
reduce the interest rate or principal amount of any Note or delay any Payment
Date or the Final Scheduled Payment Date of any Note without the consent of the
Holder of such Note, (ii) reduce the percentage of the Note Balance, the Holders
of which are required to consent to any matter without the consent of the
Holders of at least the percentage of the Note Balance which were required to
consent to such matter before giving effect to such amendment; provided,
further, that if the Note Insurer is not the Controlling Party, no amendment
pursuant to this Section 10.1(b) shall materially and adversely affect the
interests of the Note Insurer without the prior written consent of the Note
Insurer; provided, further, that such amendment shall not materially and
adversely affect the rights or obligations of the Swap Counterparty under this
Sale and Servicing Agreement unless (i) the Swap Counterparty shall have
consented in writing to such amendment (and such consent shall be deemed to have
been given if the Swap Counterparty does not object in writing within ten (10)
Business Days after receipt of a written request for such consent) and (ii) the
Rating Agency Condition is satisfied with respect to such amendment. It will not
be necessary for the consent of Noteholders to approve the particular form of
any proposed amendment or consent, but it will be sufficient if such consent
approves the substance thereof. The manner of obtaining such consents (and any
other consents of Noteholders provided for in this Agreement) and of evidencing
the authorization of the execution thereof by Noteholders will be subject to
such reasonable requirements as the Indenture Trustee may prescribe, including
the establishment of record dates pursuant to the Note Depository Agreement.

 

(d) Prior to the execution of any amendment to this Agreement, the Servicer
shall provide written notification of the substance of such amendment to each
Rating Agency; and promptly after the execution of any such amendment or
consent, the Servicer shall furnish a copy of such amendment or consent to each
Rating Agency and the Indenture Trustee.

 

(e) Prior to the execution of any amendment to this Agreement, the Seller, the
Note Insurer, the Owner Trustee and the Indenture Trustee shall be entitled to
receive and conclusively rely upon an Opinion of Counsel stating that the
execution of such amendment is authorized or permitted by this Agreement and
that all conditions precedent to the execution and delivery of such amendment
have been satisfied. The Owner Trustee and the Indenture Trustee may, but shall
not be obligated to, enter into any such amendment which adversely affects the
Owner Trustee’s or the Indenture Trustee’s, as applicable, own rights, duties or
immunities under this Agreement. Furthermore, notwithstanding anything to the
contrary herein, this Agreement may not be amended in any way that would
adversely affect the Owner Trustee’s rights, privileges, indemnities, duties or
obligations under this Agreement, the Transaction Documents or otherwise without
the prior written consent of the Owner Trustee.

 

SECTION 10.2 Protection of Title.

 

(a) The Seller shall authorize and file such financing statements and cause to
be authorized and filed such continuation and other statements, all in such
manner and in such places as may be required by law fully to preserve, maintain
and protect the interest of the Issuer,

 

33



--------------------------------------------------------------------------------

the Note Insurer, and the Indenture Trustee under this Agreement in the
Receivables (other than any Related Security with respect thereto, to the extent
that the interest of the Issuer, the Note Insurer or the Indenture Trustee
therein cannot be perfected by the filing of a financing statement). The Seller
shall deliver (or cause to be delivered) to the Indenture Trustee file-stamped
copies of, or filing receipts for, any document filed as provided above, as soon
as available following such filing.

 

(b) None of the Issuer, the Seller or the Servicer shall change its name,
identity, organizational structure or jurisdiction of organization in any manner
that would make any financing statement or continuation statement filed by the
Seller in accordance with paragraph (a) above “seriously misleading” within the
meaning of Sections 9-506, 9-507 or 9-508 of the UCC, unless it shall have given
the Issuer, the Note Insurer and the Indenture Trustee at least five days’ prior
written notice thereof and, to the extent necessary, has promptly filed
amendments to previously filed financing statements or continuation statements
described in paragraph (a) above.

 

(c) The Seller shall give the Issuer, the Note Insurer and the Indenture Trustee
at least five days’ prior written notice of any change of location of the Seller
for purposes of Section 9-307 of the UCC and shall have taken all action prior
to making such change (or shall have made arrangements to take such action
substantially simultaneously with such change, if it is not possible to take
such action in advance) reasonably necessary or advisable to amend all
previously filed financing statements or continuation statements described in
paragraph (a) above.

 

(d) The Servicer shall maintain (or shall cause its Sub-Servicer to maintain)
accounts and records as to each Receivable accurately and in sufficient detail
to permit (i) the reader thereof to know at any time the status of such
Receivable, including payments and recoveries made and payments owing (and the
nature of each) and (ii) reconciliation between payments or recoveries on (or
with respect to) each Receivable and the amounts from time to time deposited in
the Collection Account in respect of such Receivable.

 

(e) The Servicer shall maintain (or shall cause its Sub-Servicer to maintain)
its computer systems so that, from time to time after the conveyance under this
Agreement of the Receivables, the master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of the
Issuer in such Receivable and that such Receivable is owned by the Issuer and
has been pledged to the Indenture Trustee on behalf of the Indenture Secured
Parties pursuant to the Indenture. Indication of the Issuer’s and the Indenture
Trustee’s interest in a Receivable shall not be deleted from or modified on such
computer systems until, and only until, the related Receivable shall have been
paid in full or repurchased.

 

(f) If at any time the Servicer shall propose to sell, grant a security interest
in or otherwise transfer any interest in motor vehicle receivables to any
prospective purchaser, lender or other transferee, the Servicer shall give to
such prospective purchaser, lender or other transferee computer tapes, records
or printouts (including any restored from backup archives) that, if they shall
refer in any manner whatsoever to any Receivable, shall indicate clearly that
such Receivable has been sold and is owned by the Issuer and has been pledged to
the Indenture Trustee on behalf of the Indenture Secured Parties.

 

34



--------------------------------------------------------------------------------

SECTION 10.3 Other Liens or Interests. Except for the conveyances and grants of
security interests pursuant to this Agreement and the other Transaction
Documents, the Seller shall not sell, pledge, assign or transfer the Receivables
or other property transferred to the Issuer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on any interest therein, and
the Seller shall defend the right, title and interest of the Issuer in, to and
under such Receivables and other property transferred to the Issuer against all
claims of third parties claiming through or under the Seller.

 

SECTION 10.4 Transfers Intended as Sale; Security Interest.

 

(a) Each of the parties hereto expressly intends and agrees that the transfers
contemplated and effected under this Agreement are complete and absolute sales
and transfers rather than pledges or assignments of only a security interest and
shall be given effect as such for all purposes. It is further the intention of
the parties hereto that the Receivables and related Transferred Assets shall not
be part of the Seller’s estate in the event of a bankruptcy or insolvency of the
Seller. The sales and transfers by the Seller of Receivables and related
Transferred Assets hereunder are and shall be without recourse to, or
representation or warranty (express or implied) by, the Seller, except as
otherwise specifically provided herein. The limited rights of recourse specified
herein against the Seller are intended to provide a remedy for breach of
representations and warranties relating to the condition of the property sold,
rather than to the collectibility of the Receivables.

 

(b) Notwithstanding the foregoing, in the event that the Receivables and other
Transferred Assets are held to be property of the Seller, or if for any reason
this Agreement is held or deemed to create indebtedness or a security interest
in the Receivables and other Transferred Assets, then it is intended that:

 

(i) This Agreement shall be deemed to be a security agreement within the meaning
of Articles 8 and 9 of the New York Uniform Commercial Code and the Uniform
Commercial Code of any other applicable jurisdiction;

 

(ii) The conveyance provided for in Section 2.1 shall be deemed to be a grant by
the Seller, and the Seller hereby grants, to the Issuer of a security interest
in all of its right (including the power to convey title thereto), title and
interest, whether now owned or hereafter acquired, in and to the Receivables and
other Transferred Assets, to secure such indebtedness and the performance of the
obligations of the Seller hereunder;

 

(iii) The possession by the Issuer, or the Servicer as the Issuer’s agent, of
the Receivables Files and any other property as constitute instruments, money,
negotiable documents or chattel paper shall be deemed to be “possession by the
secured party” or possession by the purchaser or a person designated by such
purchaser, for purposes of perfecting the security interest pursuant to the New
York Uniform Commercial Code and the Uniform Commercial Code of any other
applicable jurisdiction; and

 

(iv) Notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be

 

35



--------------------------------------------------------------------------------

deemed to be notifications to, or acknowledgments, receipts or confirmations
from, bailees or agents (as applicable) of the Issuer for the purpose of
perfecting such security interest under applicable law.

 

SECTION 10.5 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States or international mail, postage prepaid, hand delivery,
prepaid courier service, or by facsimile, and addressed in each case as set
forth on Schedule II or at such other address as shall be designated in a
written notice to the other parties hereto. Any notice required or permitted to
be mailed to a Noteholder shall be given by first class mail, postage prepaid,
at the address of such Noteholder as shown in the Note Register. Delivery shall
occur only upon receipt or reported tender of such communication by an officer
of the recipient entitled to receive such notices located at the address of such
recipient for notices hereunder; provided, however, that any notice to a
Noteholder mailed within the time prescribed in this Agreement shall be
conclusively presumed to have been duly given, whether or not the Noteholder
shall receive such notice.

 

SECTION 10.6 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK
INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT
EXCLUDING TO THE MAXIMUM EXTENT PERMITTED BY LAW ALL OTHER RULES THEREOF
RELATING TO CONFLICTS OF LAW AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

SECTION 10.7 Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

 

SECTION 10.8 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

 

SECTION 10.9 Waivers. No failure or delay on the part of the Servicer, the
Seller, the Note Insurer, the Issuer or the Indenture Trustee in exercising any
power or right hereunder (to the extent such Person has any power or right
hereunder) shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right. No notice to or demand on
any party hereto in any case shall entitle it to any notice or demand in similar
or other circumstances. No waiver or approval by any party hereto under this
Agreement shall, except as may otherwise be stated in such waiver or approval,
be applicable to subsequent transactions. No waiver or approval under this
Agreement shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

 

SECTION 10.10 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

 

36



--------------------------------------------------------------------------------

SECTION 10.11 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

 

SECTION 10.12 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until such time as the parties hereto shall agree.

 

SECTION 10.13 Acknowledgment and Agreement. By execution below, the Seller
expressly acknowledges and consents to the pledge, assignment and grant of a
security interest in the Receivables and the other Transferred Assets by the
Issuer to the Indenture Trustee on behalf of the Indenture Secured Parties
pursuant to the Indenture for the benefit of the Indenture Secured Parties. In
addition, the Seller hereby acknowledges and agrees that for so long as the
Notes are outstanding, the Indenture Trustee will have the right to exercise all
powers, privileges and claims of the Issuer under this Agreement.

 

SECTION 10.14 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

 

SECTION 10.15 Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party shall not authorize any Bankruptcy Remote
Party to commence a voluntary winding-up or other voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) none of the
parties hereto shall commence or join with any other Person in commencing any
proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction. This Section shall survive the termination of this
Agreement.

 

SECTION 10.16 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

 

37



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 10.5 of this Agreement;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any action, proceeding or counterclaim
based on, or arising out of, under or in connection with this Agreement, any
other Transaction Document, or any matter arising hereunder or thereunder.

 

SECTION 10.17 Limitation of Liability.

 

(a) Notwithstanding anything contained herein to the contrary, this Agreement
has been executed and delivered by Wilmington Trust Company, not in its
individual capacity but solely as Owner Trustee, and in no event shall it have
any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuer hereunder or under the Notes or any of the other
Transaction Documents or in any of the certificates, notices or agreements
delivered pursuant thereto, as to all of which recourse shall be had solely to
the assets of the Issuer. Under no circumstances shall the Owner Trustee be
personally liable for the payment of any indebtedness or expense of the Issuer
or be liable for the breach or failure of any obligations, representation,
warranty or covenant made or undertaken by the Issuer under the Transaction
Documents. For the purposes of this Agreement, in the performance of its duties
or obligations hereunder, the Owner Trustee shall be subject to, and entitled to
the benefits of, the terms and provisions of Articles VI, VII and VIII of the
Trust Agreement.

 

(b) Notwithstanding anything contained herein to the contrary, this Agreement
has been executed and delivered by JPMorgan Chase Bank, not in its individual
capacity but solely as Indenture Trustee, and in no event shall it have any
liability for the representations, warranties, covenants, agreements or other
obligations of the Issuer under the Notes or any of the other Transaction
Documents or in any of the certificates, notices or agreements delivered
pursuant thereto, as to all of which recourse shall be had solely to the assets
of the Issuer; provided that the Indenture Trustee will be responsible for its
actions as Indenture Trustee hereunder and under the Indenture. Under no
circumstances shall the

 

38



--------------------------------------------------------------------------------

Indenture Trustee be personally liable for the payment of any indebtedness or
expense of the Issuer or be liable for the breach or failure of any obligations,
representation, warranty or covenant made or undertaken by the Issuer under the
Transaction Documents. For the purposes of this Agreement, in the performance of
its duties or obligations hereunder, the Indenture Trustee shall be subject to,
and entitled to the benefits of, the terms and provisions of Article VI of the
Indenture.

 

SECTION 10.18 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, the Noteholders and the
Residual Interestholders and their respective successors and permitted assigns
and each of the Owner Trustee, the Note Insurer and the Swap Counterparty shall
be an express third party beneficiary hereof and may enforce the provisions
hereof as if it were a party hereto. Except as otherwise provided in this
Section, no other Person will have any right hereunder.

 

SECTION 10.19 Limitation of Rights.

 

(a) All of the rights of the Note Insurer in, to and under this Agreement
(including, but not limited to, all of the Note Insurer’s rights as a third
party beneficiary of this Agreement and all of the Note Insurer’s rights to
receive notice of any action hereunder and to give or withhold consent to any
action hereunder) shall terminate upon the termination of the Insurance
Agreement in accordance with the terms thereof and the payment in full of all
amounts owing to the Note Insurer.

 

(b) All of the rights of the Swap Counterparty in, to and under this Agreement
(including, but not limited to, all of the Swap Counterparty’s rights as a third
party beneficiary of this Agreement and all of the Swap Counterparty’s rights to
receive notice of any action hereunder and to give or withhold consent to any
action hereunder) shall terminate upon the termination of the Interest Rate Swap
Agreement in accordance with the terms thereof and the payment in full of all
amounts owing to the Swap Counterparty.

 

[SIGNATURES FOLLOW]

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Sale and Servicing Agreement to
be duly executed by their respective officers thereunto duly authorized as of
the day and year first above written.

 

CAPITAL ONE AUTO RECEIVABLES, LLC, as Seller

By:

 

/s/ Al Ciafre

--------------------------------------------------------------------------------

Name:

 

Albert Ciafre

Title:

 

Assistant Vice President

 

S-1



--------------------------------------------------------------------------------

CAPITAL ONE AUTO FINANCE TRUST 2004-A, as Issuer

By:

 

WILMINGTON TRUST COMPANY,

    not in its individual capacity but solely as Owner Trustee

By:

 

/s/ Kathleen A. Pedelini

--------------------------------------------------------------------------------

Name:

 

Kathleen A. Pedelini

Title:

 

Financial Services Officer

 

S-2



--------------------------------------------------------------------------------

CAPITAL ONE AUTO FINANCE, INC., as Servicer

By:

 

/s/ Jerry Hamstead

--------------------------------------------------------------------------------

Name:

  Jerry Hamstead

Title:

  Assistant Vice President

 

S-3



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, not in its individual capacity but solely as Indenture
Trustee

By:

 

/s/ Joshua Goldberg

--------------------------------------------------------------------------------

Name:

  Joshua M. Goldberg

Title:

  Assistant Treasurer

 

S-4



--------------------------------------------------------------------------------

SCHEDULE I

 

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE RECEIVABLES

 

(a) Characteristics of Receivables As of its respective Cut-Off Date (or such
other date as may be specifically set forth below), each Receivable:

 

(i) has been fully and properly executed or electronically authenticated by the
Obligor thereto;

 

(ii) has been originated directly by the related Originator in accordance with
its customary origination practices;

 

(iii) as of the Closing Date or Subsequent Funding Date, as applicable, is
secured by a first priority validly perfected security interest in the Financed
Vehicle in favor of the applicable Originator, as secured party, or all
necessary actions with respect to the Receivable has been taken or will be taken
to perfect a first priority security interest in the Financed Vehicle in favor
of the applicable Originator, as secured party, which security interest, in
either case, is assignable and has been so assigned by the applicable Referral
Originator to COAF (in the case of a Referral Receivable), by COAF to the Seller
and by the Seller to the Issuer and is enforceable by or on the Issuer’s behalf;

 

(iv) contains customary and enforceable provisions such that the rights and
remedies of the holder thereof are adequate for realization against the
collateral of the benefits of the security;

 

(v) provided, at origination, for level monthly payments which fully amortize
the initial Principal Balance over the original term; provided, that the amount
of the first or last payment may be different from the level payment but in no
event more than three times the level monthly payment or less than one-third of
the level monthly payment;

 

(vi) provides for interest at the Contract Rate specified in the Schedule of
Receivables;

 

(vii) was originated in the United States and denominated in Dollars;

 

(viii) is secured by a new or used automobile or light-duty truck;

 

(ix) has a Contract Rate of at least 3.00%;

 

(x) had an original term to maturity of not more than 72 months and each
Receivable has a remaining term to maturity, as of its respective Cut-Off Date,
of not more than 72 months and not less than 6 months;

 

(xi) had an original Principal Balance of no more than $50,000;

 

(xii) has a Principal Balance on its respective Cut-Off Date of greater than or
equal to $500;

 

I-1



--------------------------------------------------------------------------------

(xiii) has a final Scheduled Payment due on or before March 15, 2011;

 

(xiv) was not more than 30 days past due as of its Cut-Off Date;

 

(xv) is not subject to a force-placed Insurance Policy on the related Financed
Vehicle;

 

(xvi) is a Simple Interest Receivable, and scheduled payments under each
Receivable have been applied in accordance with the method for allocating
principal and interest set forth in such Receivable; and

 

(xvii) has not had an extension or modification except as permitted by the terms
of the Customary Servicing Practices.

 

(b) Schedule of Receivables The information with respect to a Receivable
transferred on the Closing Date or on any Funding Date set forth in the Schedule
of Receivables for such date and the computer tape to the Note Insurer and the
Indenture Trustee was true and correct in all material respects as of the
Cut-Off Date for such Receivable.

 

(c) Compliance with Law As of the Closing Date or related Funding Date, as
applicable, the Receivable complied, and the transfer of that Receivable to the
Issuer complied at the time of transfer, in all material respects with all
requirements of applicable federal, state and local laws, and regulations
thereunder, including, to the extent applicable, usury laws, the Federal Truth
in Lending Act, the Equal Credit Opportunity Act, the Fair Credit Reporting Act,
the Federal Trade Commission Act, the Fair Debt Collection Practices Act, the
Fair Credit Billing Act, the Magnuson-Moss Warranty Act, Federal Reserve Board
Regulations B and Z, the Servicemembers Civil Relief Act, state adaptations of
the National Consumer Act and of the Uniform Consumer Credit Code and any other
consumer credit, equal opportunity and disclosure laws applicable to that
Receivable.

 

(d) Binding Obligation The Receivable constitutes the legal, valid and binding
payment obligation in writing of the Obligor, enforceable by the holder thereof
in accordance with its terms, except (i) as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, liquidation or other similar
laws and equitable principles relating to or affecting the enforcement of
creditors’ rights generally and (ii) as such Receivable may be modified by the
application after the applicable Cut-Off Date of the Servicemembers Civil Relief
Act, as amended.

 

(e) Receivable in Force The Receivable has not been satisfied, subordinated or
rescinded nor has the related Financed Vehicle been released from the lien of
such Receivable in whole or in part.

 

(f) No Default; No Waiver Except for payment delinquencies continuing for a
period of not more than 30 days as of the applicable Cut-Off Date, the Seller
has no knowledge that a default, breach, violation or event permitting
acceleration under the terms of the Receivable existed as of the applicable
Cut-Off Date or that any continuing condition that with notice or lapse of time,
or both, would constitute a default, breach, violation or event permitting
acceleration under the terms of the Receivable had arisen as of the applicable
Cut-Off Date and the Seller has not waived any of the foregoing.

 

I-2



--------------------------------------------------------------------------------

(g) Insurance The Receivable requires that the related Financed Vehicle be
covered by a comprehensive and collision insurance policy (i) subject to a
maximum deductible of $1,000, (ii) naming the Servicer as loss payee and (iii)
insuring against loss and damage due to fire, theft, transportation, collision
and other risks generally covered by comprehensive and collision insurance
policies.

 

(h) No Government Obligor The Obligor on the Receivable is not the United States
of America or any state thereof or any local government, or any agency,
department, political subdivision or instrumentality of the United States of
America or any state thereof or any local government.

 

(i) Assignment No Receivable has been originated in, or is subject to the laws
of, any jurisdiction under which the sale, transfer, assignment, setting over,
conveyance or pledge of such Receivable would be unlawful, void, or voidable.
COAF has not entered into any agreement with any Obligor that prohibits,
restricts or conditions the assignment of the related Receivable.

 

(j) Good Title. It is the intention of the Seller that the sale, transfer,
assignment and conveyance herein contemplated constitute an absolute sale,
transfer, assignment and conveyance of the Receivables and that the Receivables
not be part of the Seller’s estate in the event of the filing of a bankruptcy
petition by or against the Seller under any bankruptcy law. As of the Closing
Date or Funding Date, as applicable, no Receivable has been sold, transferred,
assigned, conveyed or pledged to any Person other than pursuant to the
Transaction Documents. As of the Closing Date or Funding Date, as applicable,
and immediately prior to the sale and transfer herein contemplated, the Seller
had good and marketable title to and was the sole owner of each Receivable free
and clear of all Liens (except any Lien which will be released prior to
assignment of such Receivable hereunder), and, immediately upon the sale and
transfer thereof, the Issuer will have good and marketable title to each
Receivable, free and clear of all Liens.

 

(k) Filings. All filings (including, without limitation, UCC filings) necessary
in any jurisdiction to give the Issuer a first priority, validly perfected
ownership interest in the Receivables (other than any Related Security with
respect thereto, to the extent that an ownership interest therein cannot be
perfected by the filing of a financing statement), and to give the Indenture
Trustee a first priority perfected security interest therein, will be made
within ten days of the Closing Date.

 

(l) Priority. The Receivable is not pledged, assigned, sold, subject to a
security interest, or otherwise conveyed other than pursuant to the Transaction
Documents. The Seller has not authorized the filing of and is not aware of any
financing statements against any Originator or the Seller that include a
description of collateral covering any Receivable other than any financing
statement relating to security interests granted under the Transaction Documents
or that have been or, prior to the assignment of such Receivable hereunder, will
be terminated, amended or released. The Sale and Servicing Agreement

 

 

I-3



--------------------------------------------------------------------------------

creates a valid and continuing security interest in the Receivable (other than
the Related Security with respect thereto) in favor of the Issuer which security
interest is prior to all other Liens and is enforceable as such against all
other creditors of and purchasers and assignees from the Seller.

 

(m) Characterization of Receivables. Each Receivable constitutes either
“electronic chattel paper,” “tangible chattel paper,” an “account,” an
“instrument,” or a “general intangible,” each as defined in the UCC.

 

(n) One Original. There is only one executed original, electronically
authenticated original or authoritative copy of the Contract (in each case
within the meaning of the UCC) related to each Receivable.

 

(o) No Defenses. As of the related Cut-Off Date, there are no rights of
rescission, offset, claim, counterclaim or defense, and the Seller has no
knowledge of the same being asserted or threatened, with respect to any
Receivable.

 

(p) No Fraud or Misrepresentation. Each Receivable was (i) originated by the
applicable Originator and (ii) was sold by the applicable Referral Originator
(in the case of a Referral Receivable) to COAF and by COAF to the Seller and by
the Seller to the Issuer without any fraud or misrepresentation on the part of
the applicable Originator or the Seller.

 

(q) No Impairment. Other than pursuant to the Transaction Documents or as
released prior to the Closing Date or Funding Date, as applicable, no Originator
has done anything to convey any right to any Person that would result in such
Person having a right to payments due under a Receivable or otherwise to impair
the rights of the Issuer, the Note Insurer, the Indenture Trustee or the
Noteholders in any Receivable or the proceeds thereof.

 

(r) Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
with respect to such Receivable.

 

(s) Bankruptcy Proceeding. As of the applicable Cut-off Date, none of the
Receivables was noted in the Servicer’s records as dischargeable debt under a
bankruptcy proceeding and, as of the applicable Cut-off Date, none of the
Receivables has been reduced or discharged in any bankruptcy proceeding.

 

(t) No Charge Off. As of its respective Cut-off Date, no Receivable has been
charged off for accounting purposes by the Seller.

 

(u) Extensions Modifications. No extension or modification has been made with
respect to any Receivable other than as evidenced in the Receivable File
relating thereto.

 

v) No Adverse Selection. No selection procedures materially adverse to the
Noteholders or the Note Insurer were utilized in selecting any Receivable from
those receivables owned by COAF or the Referral Originators, as applicable,
which met the selection criteria contained in this Schedule I.

 

 

I-4



--------------------------------------------------------------------------------

SCHEDULE II

 

NOTICE ADDRESSES

 

If to the Issuer:

 

Capital One Auto Finance Trust 2004-A

c/o Wilmington Trust Company

1100 North Market Street

Rodney Square North, Wilmington, Delaware 19890-0001

Facsimile: (302) 636-4140

Attention: Corporate Trust Department

 

with copies to the Administrator and the Indenture Trustee

 

If to COAF, the Servicer or the Administrator:

 

Capital One Auto Finance, Inc.

1680 Capital One Drive

McLean, Virginia 22102

Facsimile: (703) 720-2121

Attention: Manager of Securitization

 

with a copies to:

 

Capital One Auto Finance, Inc.

1680 Capital One Drive

McLean, Virginia 22102

Facsimile: (703) 720-2227

Attention: Funding Counsel

 

Capital One Auto Finance, Inc.

3901 N. Dallas Parkway

Plano, Texas 75093

Facsimile: (888) 722-8255

Attention: Chief Financial Officer

 

Capital One Auto Finance, Inc.

3901 N. Dallas Parkway

Plano, Texas 75093

Facsimile: (866) 722-6341

Attention: Legal

 

If to the Seller:

 

Capital One Auto Receivables, LLC

1680 Capital One Drive

McLean, Virginia 22102

Facsimile: (703) 720-2121

Attention: Capital Markets

 

II-1



--------------------------------------------------------------------------------

with a copy to:

 

Capital One Auto Finance, Inc.

1680 Capital One Drive

McLean, Virginia 22102

(Facsimile No. (703) 720-2227

Attention: Funding Counsel

 

If to the Indenture Trustee:

 

JPMorgan Chase Bank

4 New York Plaza, 6th Floor

New York, New York 10004-2477

Facsimile: (212) 623-5932

Attention: Structured Finance Administration – Capital One Auto Finance Trust
2004-A

 

If to the Owner Trustee:

 

Wilmington Trust Company

1100 North Market Street

Rodney Square North, Wilmington, Delaware 19890-0001

Facsimile: (302) 636-4140

Attention: Corporate Trust Department

 

If to Moody’s:

 

Moody’s Investors Service, Inc.

99 Church Street

New York, New York 10007

Facsimile: (212) 298-7139)

Attention: ABS Monitoring Group, 4th Floor

 

If to S&P:

 

Standard & Poor’s Ratings Services

55 Water Street

New York, New York 10041

Facsimile: (212) 438-2664

Attention: Asset Backed Surveillance Group

 

If to Fitch:

 

Fitch, Inc.

One State Street Plaza, 32nd Floor

New York, New York 10004

Facsimile: (212) 480-4438

Attention: Asset-Backed Securities Group

 

II-2



--------------------------------------------------------------------------------

If to the Note Insurer:

 

Ambac Assurance Corporation

One State Street Plaza

New York, New York 10004

Facsimile: (212) 668-0340

Attention: Structured Finance Department ABS

 

If to the Initial Swap Counterparty:

 

Credit Suisse First Boston International

One Cabot Square

London, England E144QJ

Attention:

  (1) Head of Credit Risk Management     (2) Managing Director, Operations
Department     (3) Managing Director, Legal and Compliance Department

 

 

II-3



--------------------------------------------------------------------------------

EXHIBIT A

 

NOTICE OF FUNDING DATE

 

In accordance with the Indenture dated as of May 25, 2004 (as amended or
supplemented from time to time, the “Indenture”) by and between Capital One Auto
Finance Trust 2004-A (the “Issuer”), and JPMorgan Chase Bank, as indenture
trustee (the “Indenture Trustee”), the undersigned hereby gives notice of the
Funding Date to occur on or before [            ], 200[    ] for each of the
Receivables listed on the Schedule of Receivables attached hereto executed by
the undersigned and accompanying this Notice of Funding Date. Unless otherwise
defined herein, capitalized terms have the meanings set forth in Appendix A to
the Sale and Servicing Agreement dated as of May 25, 2004 by and between the
Issuer, the Indenture Trustee, Capital One Auto Finance, Inc. and Capital One
Auto Receivables, LLC, as Seller (the “Seller”).

 

Such Subsequent Receivables represent the following amounts:

 

Aggregate Principal Balance of Subsequent Receivables as of the Subsequent
Cut-Off Date:

   $                         

Amount to be wired to or at the direction of the Seller in payment for such
Subsequent Receivables:

   $                         

Subsequent Cut-Off Date:                              , 200[    ]

      

 

The undersigned hereby certifies that, in connection with the Funding Date
specified above, the undersigned has complied with all terms and provisions
specified in Section 2.5 of the Sale and Servicing Agreement, including, but not
limited to, delivery of the Officer’s Certificate, as specified therein.

 

Date:                                     , 200[    ]

CAPITAL ONE AUTO FINANCE TRUST 2004-A

By:

  Capital One Auto Finance, Inc., as Administrator

By:

 

 

--------------------------------------------------------------------------------

 

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

 

JOINT OFFICER’S CERTIFICATE

 

re: Funding Date

 

CAPITAL ONE AUTO FINANCE, INC.

CAPITAL ONE AUTO RECEIVABLES, LLC

CAPITAL ONE AUTO FINANCE TRUST 2004-A

 

This Officer’s Certificate is being delivered in accordance with Section 2.5 of
that certain Sale and Servicing Agreement dated as of May 25, 2004 (as amended,
modified or supplemented from time to time, the “Sale and Servicing Agreement”)
by and between Capital One Auto Finance Trust 2004-A (the “Issuer”), Capital One
Auto Receivables, LLC (the “Seller”), Capital One Auto Finance, Inc. (the
“Servicer”) and JPMorgan Chase Bank (the “Indenture Trustee”). Terms not
otherwise defined herein shall have the meanings ascribed thereto in the
Appendix A to the Sale and Servicing Agreement. Reference is hereby made to the
Funding Date to occur on                             , 200[    ] (the “Subject
Funding Date”).

 

By his or her signature below, each of the undersigned officers on behalf of the
Servicer, the Seller, and the Issuer, as the case may be, certify to the
Indenture Trustee and the Note Insurer that:

 

(a) the representations and warranties of the Seller contained in Section 2.2 of
the Sale and Servicing Agreement with respect to the Subsequent Receivables to
be acquired on the Subject Funding Date are true and correct as of the
applicable date set forth on Schedule I to the Sale and Servicing Agreement;

 

(b) the representations and warranties of the Seller contained in Section 5.1 of
the Sale and Servicing Agreement are true and correct as of the date hereof;

 

(c) the representations and warranties of the Servicer set forth in Section 6.1
of the Sale and Servicing Agreement are true and correct as of the date hereof;
and

 

(d) the requirements stated in Section 2.5 of the Sale and Servicing Agreement
regarding the Subsequent Receivables to be acquired on the Subject Funding Date
have been met.

 

B-1



--------------------------------------------------------------------------------

Date:                         , 200    

CAPITAL ONE AUTO FINANCE TRUST 2004-A

By:

  Capital One Auto Finance, Inc., as Administrator

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

CAPITAL ONE AUTO FINANCE, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

CAPITAL ONE AUTO RECEIVABLES, LLC

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

 

ASSIGNMENT PURSUANT TO SALE AND SERVICING AGREEMENT

 

[Date]

 

For value received, in accordance with the Sale and Servicing Agreement (the
“Agreement”), dated as of May 25, 2004, by and between Capital One Auto Finance
Trust 2004-A, a Delaware statutory trust (the “Issuer”), Capital One Auto
Receivables, LLC, a Delaware limited liability company (the “Seller”), Capital
One Auto Finance, Inc., a Texas corporation (“COAF”), and JPMorgan Chase Bank
(the “Indenture Trustee”), on the terms and subject to the conditions set forth
in the Agreement, the Seller does hereby irrevocably sell, transfer, assign and
otherwise convey to the Issuer without recourse (subject to the obligations in
the Agreement) on the date hereof, all right, title and interest of the Seller,
whether now owned or hereafter acquired, in, to and under the Receivables set
forth on the schedule of Receivables delivered by the Seller to the Issuer on
the date hereof (such schedule, together with any other Schedule of Receivables
delivered by Seller to the Issuer pursuant to the Agreement, the “Schedule of
Receivables”), and the Collections after the related Cut-Off Date and the
Related Security relating thereto, together with all of Seller’s rights under
the Purchase Agreement and all proceeds of the foregoing, which sale shall be
effective as of such Cut-Off Date.

 

The foregoing sale does not constitute and is not intended to result in an
assumption by the Issuer of any obligation of the Seller or any Originator to
the Obligors, the Dealers, insurers or any other Person in connection with the
Receivables or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.

 

This assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Agreement and is
governed by the Agreement.

 

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Agreement.

 

IN WITNESS HEREOF, the undersigned has caused this assignment to be duly
executed as of the date first above written.

 

CAPITAL ONE AUTO RECEIVABLES, LLC

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF SERVICER’S CERTIFICATE

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

 

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

 

In addition to the representations, warranties and covenants contained in the
Agreement, the Seller hereby represents, warrants, and covenants to the Issuer
and the Indenture Trustee as follows on the Closing Date and on each Funding
Date:

 

General

 

1. This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Receivables and the other Transferred Assets in
favor of the Issuer, which security interest is prior to all other Liens, and is
enforceable as such as against creditors of and purchasers from the Seller.

 

2. The Receivables constitute “chattel paper” (including “electronic chattel
paper” or “tangible chattel paper”), “accounts,” “instruments” or “general
intangibles,” within the meaning of the UCC.

 

3. Each Receivable is secured by a first priority validly perfected security
interest in the related Financed Vehicle in favor of the applicable Originator,
as secured party, or all necessary actions with respect to such Receivable have
been taken or will be taken to perfect a first priority security interest in the
related Financed Vehicle in favor of the applicable Originator, as secured
party.

 

Creation

 

4. Immediately prior to the sale, transfer, assignment and conveyance of a
Receivable by the Seller to the Issuer, the Seller owned and had good and
marketable title to such Receivable free and clear of any Lien and immediately
after the sale, transfer, assignment and conveyance of such Receivable to the
Issuer, the Issuer will have good and marketable title to such Receivable free
and clear of any Lien.

 

5. The related Originator has received all consents and approvals to the sale of
the Receivables hereunder to the Issuer required by the terms of the Receivables
that constitute instruments.

 

Perfection

 

6. The Seller has caused or will have caused, within ten days after the
effective date of this Agreement, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the sale of the Receivables from the Seller
to Issuer, and the security interest in the Receivables granted to the Issuer
hereunder; and the Servicer, in its capacity as custodian, has in its possession
the original copies of such instruments or tangible chattel paper that
constitute or evidence the Receivables, and all financing statements referred to
in this paragraph contain a statement that: “A purchase of or security interest
in any collateral described in this financing statement will violate the rights
of the Secured Party”.

 

7. With respect to Receivables that constitute instruments or tangible chattel
paper, either:

 

(i) All original executed copies of each such instrument or tangible chattel
paper have been delivered to the Indenture Trustee; or

 

E-1



--------------------------------------------------------------------------------

(ii) Such instruments or tangible chattel paper are in the possession of the
Servicer and the Indenture Trustee has received a written acknowledgment from
the Servicer that the Servicer, in its capacity as custodian, is holding such
instruments or tangible chattel paper solely on behalf and for the benefit of
the Indenture Trustee; or

 

(iii) The Servicer received possession of such instruments or tangible chattel
paper after the Indenture Trustee received a written acknowledgment from the
Servicer that the Servicer is acting solely as agent of the Indenture Trustee.

 

Priority

 

8. Neither the Seller nor COAF has authorized the filing of, or is aware of any
financing statements against either the Seller or COAF that include a
description of collateral covering the Receivables other than any financing
statement (i) relating to the conveyance of the Receivables by COAF to the
Seller under the Purchase Agreement, (ii) relating to the security interest
granted to Issuer hereunder or (iii) that has been terminated.

 

9. Neither the Seller nor COAF is aware of any material judgment, ERISA or tax
lien filings against either the Seller or COAF.

 

10. Neither the Seller nor COAF nor a custodian holding any Receivable that is
electronic chattel paper has communicated an authoritative copy of any loan
agreement that constitutes or evidences such Receivable to any Person other than
the Servicer.

 

11. None of the instruments, tangible chattel paper or electronic chattel paper
that constitute or evidence the Receivables has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Seller, the Issuer or the Indenture Trustee.

 

12. Survival of Perfection Representations. Notwithstanding any other provision
of the Sale and Servicing Agreement or any other Transaction Document, the
perfection representations, warranties and covenants contained in this Exhibit E
shall be continuing, and remain in full force and effect until such time as all
obligations under the Transaction Documents and the Notes have been finally and
fully paid and performed.

 

13. No Waiver. The parties to the Sale and Servicing Agreement shall provide the
Rating Agencies with prompt written notice of any breach of the perfection
representations, warranties and covenants contained in this Exhibit E, and shall
not, without satisfying the Rating Agency Condition, waive a breach of any of
such perfection representations, warranties or covenants.

 

14. Servicer to Maintain Perfection and Priority. The Servicer covenants that,
in order to evidence the interests of the Seller and Issuer under the Sale and
Servicing Agreement and the Indenture Trustee under the Indenture, Servicer
shall take such action, or execute and deliver such instruments as may be
necessary or advisable (including, without limitation, such actions as are
requested by the Indenture Trustee) to maintain and perfect, as a first priority
perfected

 

E-2



--------------------------------------------------------------------------------

security interest, the Indenture Trustee’s security interest in the Receivables.
The Servicer shall, from time to time and within the time limits established by
law, prepare and file, all financing statements, amendments, continuations,
initial financing statements in lieu of a continuation statement, terminations,
partial terminations, releases or partial releases, or any other filings
necessary or advisable to continue, maintain and perfect the Indenture Trustee’s
security interest in the Receivables as a first-priority perfected security
interest (each a “Filing”).

 

E-3